Exhibit 10.2
EXECUTION VERSION


FIVE-YEAR CREDIT AGREEMENT
Dated as of March 9, 2018
among
THE WALT DISNEY COMPANY,
as Borrower,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A. and
CITIBANK, N.A.,
as Co-Administrative Agents,
JPMORGAN CHASE BANK, N.A.,
as Designated Agent
__________________________________________


JPMORGAN CHASE BANK, N.A.,
CITIGROUP GLOBAL MARKETS INC.,
BNP PARIBAS SECURITIES CORP. and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers,
BNP PARIBAS and DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,
BANK OF AMERICA, N.A.,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
GOLDMAN SACHS BANK USA,
HSBC BANK USA, N.A.,
MIZUHO BANK, LTD.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
ROYAL BANK OF CANADA,
SOCIETE GENERALE,
SUMITOMO MITSUI BANKING CORPORATION,
SUNTRUST BANK,
TD SECURITIES (USA) LLC,
U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,


AGRICULTURAL BANK OF CHINA LTD., NEW YORK BRANCH,
BANK OF CHINA, LOS ANGELES BRANCH,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,
ING BANK N.V., DUBLIN BRANCH,
SANTANDER BANK, N.A. and
STANDARD CHARTERED BANK,
as Managing Agents



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01
Certain Defined Terms    1

SECTION 1.02
Computation of Time Periods    16

SECTION 1.03
Accounting Terms    16

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01
The Advances    17

SECTION 2.02
Making the Advances    18

SECTION 2.03
Commitment Fee    18

SECTION 2.04
Reduction of the Commitments    18

SECTION 2.05
Repayment of Advances    19

SECTION 2.06
Interest on Advances    19

SECTION 2.07
[Intentionally Omitted.]    19

SECTION 2.08
Interest Rate and Letter of Credit Determination    19

SECTION 2.09
Optional Conversion of Advances    21

SECTION 2.10
Prepayments of Advances    21

SECTION 2.11
Increased Costs    22

SECTION 2.12
Illegality    24

SECTION 2.13
Payments and Computations    24

SECTION 2.14
Taxes    26

SECTION 2.15
Sharing of Payments, etc    30

SECTION 2.16
Mandatory Assignment by a Lender; Mitigation    30

SECTION 2.17
Evidence of Debt    31

SECTION 2.18
Use of Proceeds    31

SECTION 2.19
Increase in the Aggregate Commitments    31

SECTION 2.20
Extension of Termination Date    33

SECTION 2.21
Defaulting Lenders    35

ARTICLE III
AMOUNTS AND TERMS OF LETTERS OF
CREDIT AND PARTICIPATIONS THEREIN
SECTION 3.01
Letters of Credit    37

SECTION 3.02
Issuing the Letters of Credit    38

SECTION 3.03
Reimbursement Obligations    39

SECTION 3.04
Participations Purchased by the Lenders    39

SECTION 3.05
Letter of Credit Fees    40

SECTION 3.06
Indemnification; Nature of the Issuing Banks’ Duties    41

SECTION 3.07
Uniform Customs and Practice    42

SECTION 3.08
Additional Issuing Banks    42



i



--------------------------------------------------------------------------------





SECTION 3.09
Dollar Payment Obligation    42

SECTION 3.10
Survival of Provisions; Cash Collateral    42

ARTICLE IV

CONDITIONS OF LENDING
SECTION 4.01
Conditions Precedent to Effectiveness of Section 2.01    43

SECTION 4.02
Conditions Precedent to Each Borrowing/Issuance    44

SECTION 4.03
Determinations Under Section 4.01    44

ARTICLE V

REPRESENTATIONS AND WARRANTIES
SECTION 5.01
Representations and Warranties of the Borrower    44

SECTION 5.02
Additional Representations and Warranties of the Borrower as of Each Increase
Date and Each Extension Date    45

ARTICLE VI

COVENANTS OF THE BORROWER
SECTION 6.01
Affirmative Covenants    46

SECTION 6.02
Negative Covenants    48

ARTICLE VII

EVENTS OF DEFAULT
SECTION 7.01
Events of Default    48

ARTICLE VIII

THE DESIGNATED AGENT
SECTION 8.01
Authorization and Action    50

SECTION 8.02
Designated Agent’s Reliance, etc    51

SECTION 8.03
The Designated Agent and its Affiliates    51

SECTION 8.04
Lender Credit Decision    51

SECTION 8.05
Indemnification    52

SECTION 8.06
Successor Designated Agent    52

SECTION 8.07
Certain Lender Representations, Etc    53

ARTICLE IX

MISCELLANEOUS
SECTION 9.01
Amendments, etc    55

SECTION 9.02
Notices, etc    55

SECTION 9.03
No Waiver; Remedies    57



ii



--------------------------------------------------------------------------------





SECTION 9.04
Costs and Expenses    58

SECTION 9.05
Right of Set-off    58

SECTION 9.06
Binding Effect    59

SECTION 9.07
Assignments and Participations    59

SECTION 9.08
Indemnification    61

SECTION 9.09
Confidentiality    62

SECTION 9.10
Patriot Act    63

SECTION 9.11
Judgment    63

SECTION 9.12
Consent to Jurisdiction and Service of Process    64

SECTION 9.13
Substitution of Currency    64

SECTION 9.14
Governing Law    64

SECTION 9.15
Execution in Counterparts    64

SECTION 9.16
Severability    65

SECTION 9.17
No Fiduciary Relationship    65

SECTION 9.18
Non-Public Information    65

SECTION 9.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    65



SCHEDULE
Schedule 1.01 – List of Applicable Lending Offices
Schedule 2.01 – Commitments
Schedule 3.01 – Existing Letters of Credit; Issuing Commitments


EXHIBITS
Exhibit A-1 – Form of Notice of Borrowing
Exhibit A-2 – Form of Notice of Letter of Credit Request
Exhibit B – Form of Assignment and Acceptance
Exhibit C – Form of Opinion of Borrower’s Counsel




iii



--------------------------------------------------------------------------------






FIVE-YEAR CREDIT AGREEMENT dated as of March 9, 2018, among THE WALT DISNEY
COMPANY, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders party hereto and JPMORGAN CHASE
BANK, N.A., as designated agent (together with any successor designated agent
appointed pursuant to Article VIII, the “Designated Agent”) for the Lenders
hereunder.
IN CONSIDERATION of the agreements herein contained, the parties hereto agree as
follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01 Certain Defined Terms.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
“Agreement” means this Five-Year Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 9.01.
“Anniversary Date” means March 9, 2019, and March 9 in each succeeding calendar
year occurring during the term of this Agreement.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other similar laws, rules, and
regulations of any jurisdiction applicable to the Borrower and its Subsidiaries
concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurocurrency Lending Office, in the case of a Eurocurrency Rate Advance.
“Applicable Margin” means, as of any date, with respect to (a) any Eurocurrency
Rate Advance, a rate per annum equal to the Credit Default Swap Spread
(determined as of the applicable CDS Determination Date) and (b) any Base Rate
Advance, a rate per annum equal to the Credit Default Swap Spread (determined as
of the applicable CDS Determination Date) less 1.00% per annum. Notwithstanding
the foregoing, (i) the Applicable Margin for Eurocurrency Rate Advances in
effect at any time shall not be less than the Minimum Applicable Margin and
shall not exceed the Maximum Applicable Margin applicable to Eurocurrency Rate
Advances, and (ii) the Applicable Margin for Base Rate Advances in effect at any
time shall not be less than the Minimum Applicable Margin and shall not exceed
the Maximum Applicable Margin applicable to Base Rate Advances.





--------------------------------------------------------------------------------





“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Designated Agent and the
Borrower, in substantially the form of Exhibit B hereto.
“Assuming Lender” means an Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.19(c) or that accepts an offer to assume a Declining Lender’s Commitment in
accordance with Section 2.20(c).
“Assumption Agreement” means an agreement, in form and substance satisfactory to
an Assuming Lender, the Borrower and the Designated Agent, under which such
Assuming Lender agrees to increase or assume a Commitment pursuant to
Section 2.19 or 2.20.
“Auto-Renewal Letter of Credit” has the meaning specified in Section 3.01(d).
“Bail-In Action” has the meaning specified in Section 9.19.
“Bail-In Legislation” has the meaning specified in Section 9.19.
“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the highest of:
(a) the Prime Rate in effect for such day;
(b) the NYFRB Rate in effect for such day plus 1/2 of 1.00%; and
(c) the Eurocurrency Rate for a one-month Interest Period commencing on such
date plus 1.00%.
“Base Rate Advance” means an Advance denominated in Dollars which bears interest
as provided in Section 2.06(a)(i).
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.
“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York, (b)
if the applicable Business Day relates to Eurocurrency Rate Advances, on which
dealings are carried on in the London interbank market and (c) if the applicable
Business Day relates to Eurocurrency Rate Advances denominated in Euro, on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) payment system is open for the settlement of payments in Euro.
“CDS Determination Date” means (a)  as to any Eurocurrency Rate Advance, the
second Business Day prior to the Business Day such Eurocurrency Rate Advance is
borrowed and, if applicable, the last Business Day prior to the continuation of
such Eurocurrency Rate Advance; provided that, in the case of any Eurocurrency
Rate Advance having an Interest Period of greater than three months, the last
Business Day prior to each three-month period succeeding such initial
three-month period shall also be a CDS Determination Date with respect to any
such Eurocurrency Rate Advance, with the applicable Credit Default Swap Spread,
as so determined, to be in effect as to such Eurocurrency Rate Advance for each
day commencing with the first day of the applicable three-month period until
subsequently re-determined in accordance with the foregoing, (b)  as to Base
Rate Advances, each Initial Base Rate Advance Date and


2



--------------------------------------------------------------------------------





thereafter the first Business Day of each succeeding calendar quarter so long as
Base Rate Advances are outstanding and (c)  as to any Letter of Credit, the
Effective Date and thereafter the first Business Day of each succeeding calendar
quarter.
“Co-Administrative Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Commitment” has the meaning specified in Section 2.01.
“Commitment Date” has the meaning specified in Section 2.19(b).
“Commitment Fee Percentage” means, as of any date, the applicable rate per annum
under the caption “Commitment Fee Percentage” as determined by reference to the
Public Debt Rating in effect on such date as set forth below:
Ratings Level
Public Debt Rating
S&P/Moody’s
Commitment Fee Percentage
Level 1
At least A+ by S&P/A1 by Moody’s
0.050
%
Level 2
A by S&P/A2 by Moody’s
0.070
%
Level 3
A- by S&P/A3 by Moody’s
0.090
%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
0.125
%



“Commitment Increase” has the meaning specified in Section 2.19(a).
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and lawful currency of
the European Economic and Monetary Union.
“Consolidated EBITDA” means, for any period, (a) net income or net loss, as the
case may be, of the Borrower and its Subsidiaries on a consolidated basis for
such period, as determined in accordance with GAAP for such period, plus (b) the
sum of all amounts which, in the determination of such consolidated net income
or net loss, as the case may be, for such period, have been deducted for
(i) Consolidated Interest Expense, (ii) consolidated income tax expense,
(iii) consolidated depreciation expense, (iv) consolidated amortization expense
and (v) any non-cash goodwill impairment charges, in each case determined in
accordance with GAAP for such period.
“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its Subsidiaries with respect to all outstanding
Debt of the Borrower and its Subsidiaries during such period, all as determined
on a consolidated basis for such period and in accordance with GAAP for such
period.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.
“Credit Default Swap Spread” means, at any CDS Determination Date, the credit
default swap spread applicable to senior, unsecured, non-credit enhanced
long-term public debt issued by the Borrower interpolated to the scheduled
Termination Date (or any later date to which the scheduled Termination Date
applicable to any Lenders shall have been extended in accordance with
Section 2.20), determined as of the close of business on the Business Day
immediately preceding such CDS


3



--------------------------------------------------------------------------------





Determination Date, as reported and interpolated by Markit Group Limited or any
successor thereto; provided that if such period is less than one year, the
Credit Default Swap Spread shall be based on the credit default swap spread
shown for a period of one year. If on the Business Day immediately preceding any
CDS Determination Date the Credit Default Swap Spread is unavailable, the
Borrower and the Lenders shall negotiate in good faith (for a period of up to
thirty days after such CDS Determination Date (such thirty-day period, the
“Negotiation Period”)) to agree on an alternative method for establishing the
Applicable Margin for Eurocurrency Rate Advances and Base Rate Advances. The
Applicable Margin for Eurocurrency Rate Advances and Base Rate Advances for any
day which falls during the Negotiation Period shall be based upon the Credit
Default Swap Spread most recently available prior to the Negotiation Period. If
no such alternative method is agreed upon during the Negotiation Period, the
Applicable Margin for Eurocurrency Rate Advances and Base Rate Advances for any
day subsequent to the end of the Negotiation Period shall be a rate per annum
equal to 75% of the Maximum Applicable Margin for Eurocurrency Rate Advances or
Base Rate Advances, as the case may be.
“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases and (e)
obligations under direct or indirect guarantees in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clauses (a) through (d) above.
“Declining Lender” has the meaning specified in Section 2.20(b).
“Defaulting Lender” means any Lender, as reasonably determined by the Designated
Agent (or by the Borrower in the case of clause (e) below; provided that in the
absence of a concurring determination by the Designated Agent, without limiting
any other rights of the parties vis-a-vis such Defaulting Lender, the sole
consequence under Section 2.21(a) of such a determination by the Borrower shall
be a mandatory assignment by such Lender pursuant to the terms of Section 2.16
hereof, if requested by the Borrower), that has (a) failed to (i) fund any
portion of its Advances or (ii) fund any portion of its participations in
Letters of Credit, in either case within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the Designated
Agent or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after written request by the
Designated Agent (based upon the reasonable belief that such Lender may not
fulfill its funding obligation), to confirm in writing that it will comply with
the terms of this Agreement relating to its funding obligations under this
Agreement, unless subject to a good faith dispute, provided that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Designated Agent, (d) otherwise failed to pay over to the
Designated Agent or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless subject to a
good faith dispute, or (e) become the subject of (or is reasonably likely not to
fund its obligations hereunder as a result of) a bankruptcy or insolvency
proceeding or a Bail-In Action, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding or a Bail-In Action, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action indicating its consent to,
approval of or acquiescence in any such proceeding, appointment or action,
provided that for purposes of this clause (e), in the absence of a Bail-In
Action, a Lender shall not qualify


4



--------------------------------------------------------------------------------





as a Defaulting Lender solely as a result of the acquisition or maintenance of
an ownership interest in such Lender or its parent company, or of the exercise
of control over such Lender or any Person controlling such Lender, by any
Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Lender with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Lender.
“Defaulting Lender Notice” has the meaning specified in Section 2.21(a).
“Designated Agent” has the meaning specified in the preamble to this Agreement.
The Designated Agent has determined pursuant to Section 8.01(c), until it shall
notify the Borrower and the Lenders to the contrary, to perform its duties in
respect of Advances denominated in Committed Currencies through its Affiliate
JPMorgan Europe Limited.
“Designated Agent’s Account” means (a) in the case of Advances denominated in
Dollars, account number 9008113381H1162 maintained by the Designated Agent at
its office at 270 Park Avenue, New York, New York, and (b) in the case of
Advances denominated in any Committed Currency, such other account of the
Designated Agent as the Designated Agent shall notify in writing to the Borrower
and the Lenders from time to time.
“Dollars” and the “$” sign each means lawful currency of the United States.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Designated Agent for such purpose.
“EEA Financial Institution” has the meaning specified in Section 9.19.
“EEA Member Country” has the meaning specified in Section 9.19.
“EEA Resolution Authority” has the meaning specified in Section 9.19.
“Effective Date” has the meaning specified in Section 4.01.
“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or (b) any
bank or other financial institution, or any other Person (other than a natural
Person), which has been approved in writing by the Borrower, the Designated
Agent and each Issuing Bank as an Eligible Assignee for purposes of this
Agreement; provided that none of the Borrower’s approval, the Designated Agent’s
approval or any Issuing Bank’s approval shall be unreasonably withheld; and
provided further that the Borrower may withhold its approval if the Borrower
reasonably believes that an assignment to such Eligible Assignee pursuant to
Section 9.07 would result in the incurrence of increased costs payable by the
Borrower pursuant to Section 2.11 or 2.14.
“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, claim, lien, notice or proceeding relating to any Environmental
Law or any Environmental Permit.


5



--------------------------------------------------------------------------------





“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the rate at
which such Committed Currency may be exchanged into Dollars on such day
determined by using the rate of exchange for the purchase of Dollars with such
Committed Currency in the London foreign exchange market at or about 11:00 a.m.
(London time) (unless otherwise indicated by the terms of this Agreement) on
such day as displayed by ICE Data Services  as the “ask price”, or as displayed
on such other information service which publishes that rate of exchange from
time to time in place of ICE Data Services (and in the event that such rate does
not appear on ICE Data Services (or on any information service which publishes
that rate of exchange from time to time in place of ICE Data Services), the
Equivalent of such amount in Dollars will be determined in such manner as the
Borrower and the Designated Agent shall agree (including by reference to any
such other publicly available service for displaying exchange rates) or, in the
absence of such agreement, by the Designated Agent using any method of
determination it deems appropriate in its reasonable discretion); and the
“Equivalent” in any Committed Currency of Dollars on any date means the
equivalent in such Committed Currency of Dollars determined by using the rate at
which Dollars may be exchanged for such Committed Currency on such day
determined by using the rate of exchange for the purchase of such Committed
Currency with Dollars in the London foreign exchange market at or about 11:00
a.m. (London time) (unless otherwise indicated by the terms of this Agreement)
on such day as displayed by ICE Data Services  as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (and in the event that
such rate does not appear on ICE Data Services (or on any information service
which publishes that rate of exchange from time to time in place of ICE Data
Services), the Equivalent of such amount in such Committed Currency will be
determined in such manner as the Borrower and the Designated Agent shall agree
(including by reference to any such other publicly available service for
displaying exchange rates) or, in the absence of such agreement, by the
Designated Agent using any method of determination it deems appropriate in its
reasonable discretion).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended.
“ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation, or (ii) the provisions of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
applicable with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in
subsection (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA could
reasonably be expected to occur with respect to such Plan within the following
30 days; (b) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (c) the cessation of operations by the Borrower or
any ERISA Affiliate at a facility in the


6



--------------------------------------------------------------------------------





circumstances described in Section 4062(e) of ERISA; (d) the withdrawal by the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (e) the failure by the Borrower or any ERISA Affiliate to make a payment
to a Plan described in Section 302(f)(1)(A) of ERISA; (f) the adoption of an
amendment to a Plan requiring the provision of security to such Plan, pursuant
to Section 307 of ERISA; or (g) the institution by the Pension Benefit Guaranty
Corporation of proceedings to terminate a Plan, pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition which is reasonably likely to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, a Plan.
“EU Bail-In Legislation Schedule” has the meaning specified in Section 9.19.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, the rate per annum equal to (a) the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in the applicable
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently page LIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service or such other source that publishes such rate as shall be
selected by the Designated Agent with the consent of the Borrower, not to be
unreasonably withheld), at approximately 11:00 A.M. (London time) two Business
Days prior to the commencement of such Interest Period (or, in the case of a
Eurocurrency Rate Advance denominated in Sterling, on the first day of such
Interest Period) (the “Screen Rate”) divided by (b) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period
(provided that, if for any reason a Screen Rate (including an Interpolated
Screen Rate, as provided below) is not available, the term “Eurocurrency Rate”
shall mean, for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing, (i) an interest rate per annum equal to
the average (rounded upward to the nearest whole multiple of 1/16 of 1.00% per
annum, if such average is not such a multiple) of the rate per annum at which
deposits in Dollars or the applicable Committed Currency, as the case may be,
are offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period (or, in the
case of a Eurocurrency Rate Advance denominated in Sterling, on the first day of
such Interest Period) for a period equal to such Interest Period and in an
amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing divided by (ii) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period). In the
event that the Eurocurrency Rate is to be determined by the Reference Banks, the
Eurocurrency Rate for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing shall be determined by the Designated
Agent on the basis of applicable rates furnished to and received by the
Designated Agent from the Reference Banks two Business Days before the first day
of such Interest Period (or, in the case of a Eurocurrency Rate Advance
denominated in Sterling, on the first day of such Interest Period), subject,
however, to the provisions of Section 2.08. If, as to any currency, no Screen
Rate


7



--------------------------------------------------------------------------------





shall be available for a particular Interest Period but Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the Screen Rate for such Interest Period shall be the Interpolated Screen Rate.
For the avoidance of doubt, nothing in this Agreement shall obligate any
Reference Bank to provide the information referred to in clause (i) hereof.
Notwithstanding the foregoing, the Eurocurrency Rate shall in no event be less
than zero.
“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).
“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 7.01.
“Excluded Entity” means each of the Hong Kong Disneyland Entities, the Shanghai
Project Entities and the Specified Project Entities.
“Excluded Taxes” has the meaning specified in Section 2.14(a).
“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
March 14, 2014, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and JPMorgan Chase Bank, N.A., as designated
agent for the lenders thereunder, as such agreement may have been amended,
supplemented or otherwise modified from time to time.
“Existing Letters of Credit” means the outstanding letters of credit originally
issued or deemed issued under the Existing Credit Agreement that are identified
on Schedule 3.01 hereto.
“Extending Lender” has the meaning specified in Section 2.20(b).
“Extension Date” has the meaning specified in Section 2.20(b).
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.


8



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Hazardous Material” means (a) any petroleum or petroleum product, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.
“Hong Kong Disneyland Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex, or any part thereof or any addition thereto, commonly
known as “Hong Kong Disney”, “Hong Kong Disneyland” or “Disneyland Resort Hong
Kong”, located at Penny’s Bay on Lantau Island, Hong Kong, which Subsidiaries
and other Persons include, without limitation, as of the date hereof, Hongkong
International Theme Parks Limited, Hong Kong Disneyland Management Limited and
Walt Disney Holdings (Hong Kong) Limited.
“Increase Date” has the meaning specified in Section 2.19(a).
“Increasing Lender” has the meaning specified in Section 2.19(b).
“Indemnified Matters” has the meaning specified in Section 9.08.
“Indemnified Party” has the meaning specified in Section 9.08.
“Initial Base Rate Advance Date” means any date on which a Base Rate Advance is
made and immediately prior to which no Base Rate Advances were outstanding.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or on the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six or, if generally available to all of the Lenders, twelve months
as the Borrower may select, upon notice received by the Designated Agent not
later than (x) 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period for each Eurocurrency Rate Advance
denominated in any Committed Currency or (y) 1:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period for each
Eurocurrency Rate Advance denominated in Dollars; provided, however, that:
(i)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;


9



--------------------------------------------------------------------------------





(ii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;
(iii)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and
(iv)    the Borrower may not select for any Advance any Interest Period which
ends after the scheduled Termination Date then in effect.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Advance
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period.
“IRS” means the U.S. Internal Revenue Service.
“Issue” means, with respect to any Letter of Credit, either to issue, or to
increase the amount of, such Letter of Credit, and the term “Issued” or
“Issuance” shall have corresponding meanings. For the avoidance of doubt, the
renewal of an Auto-Renewal Letter of Credit shall not be deemed to be an
Issuance.
“Issuing Bank” means any of JPMorgan Chase Bank, N.A., Citibank, N.A., BNP
Paribas, Deutsche Bank AG New York Branch and any other Lender which agrees to
become, and is designated as, an Issuing Bank under Section 3.08(a), or any
Affiliate of any of the foregoing as agreed to from time to time by the Borrower
and such Issuing Bank, that may from time to time Issue Letters of Credit for
the account of the Borrower and on behalf of Borrower and/or one or more of its
subsidiaries.
“Issuing Commitment” means, as to any Issuing Bank, the amount set forth
opposite such Issuing Bank’s name on Schedule 3.01 hereto, as it may change
pursuant to Section 3.08(b).
“LC Collateral Account” means a deposit account to be designated by the
Designated Agent from time to time, which deposit account shall be in the name
of the Borrower and shall bear interest for the benefit of the Borrower at a
rate equal to the rate generally offered by the Designated Agent for deposits
equal to the amount deposited by the Borrower in such deposit account for a term
equal to that applicable to such deposit account (such term to be mutually
agreed between the Borrower and the Designated Agent).
“LC Commitment Percentage” means, with respect to each Lender, the percentage
which the then existing Commitment of such Lender is of the Commitments of all
Lenders; provided, however, that when used with respect to Letters of Credit
which expire after the Termination Date has occurred, the LC Commitment
Percentage of each Lender shall be the percentage, immediately prior to the
Termination Date, that such Lender’s Commitment is of the Commitments of all
Lenders.


10



--------------------------------------------------------------------------------





“Lenders” means, collectively, the Persons listed on Schedule 2.01, to the
extent applicable, each Assuming Lender that shall become a party hereto
pursuant to Section 2.19 or 2.20 and each Eligible Assignee that shall become a
party hereto pursuant to Section 9.07.
“Letter of Credit” means a letter of credit issued for the account of the
Borrower and on behalf of Borrower and/or one or more of its subsidiaries, as
provided in Article III.
“Letter of Credit Exposure” means, as to any Lender at any time, such Lender’s
LC Commitment Percentage of the Letter of Credit Liability at such time.
“Letter of Credit Liability” means, as of any date of determination, all then
existing liabilities of the Borrower to the Issuing Banks in respect of the
Letters of Credit, whether such liability is contingent or fixed, and shall, in
each case, consist of the sum of (i) the aggregate maximum amount (the
determination of such maximum amount to assume compliance with all conditions
for drawing) then available to be drawn under such Letters of Credit (including
without limitation, amounts available under such Letters of Credit for which a
draft has been presented but not yet honored) and (ii) the aggregate amount
which has then been paid by and not been reimbursed to the Issuing Banks under
such Letters of Credit. For the purposes of determining the Letter of Credit
Liability, the face amount of Letters of Credit outstanding in any Committed
Currency shall be expressed as the Equivalent in Dollars of such Committed
Currency.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement which has the same effect as
a lien or security interest.
“Loan Documents” means this Agreement and each Note delivered pursuant to
Section 2.17(a), in each case as amended, modified, supplemented or restated
from time to time.
“Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time. For the purposes of this definition, the aggregate principal amount of
Letter of Credit Liability owing to each Issuing Bank shall be considered
Advances to be owed to the Lenders ratably in accordance with their respective
Commitments.
“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding $250,000,000 on such date.
“Maximum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:
Ratings
Level
Public Debt Rating
S&P/Moody’s
Maximum Applicable Margin for Eurocurrency Rate Advances
Maximum Applicable Margin for Base Rate Advances
Level 1
At least A+ by S&P/A1 by Moody’s
0.750
%
0.000
%
Level 2
A by S&P/A2 by Moody’s
1.000
%
0.000
%
Level 3
A- by S&P/A3 by Moody’s
1.250
%
0.250
%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
1.500
%
0.500
%



11



--------------------------------------------------------------------------------







“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.
“Minimum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:
Ratings Level
Public Debt Rating
S&P/Moody’s
Minimum Applicable Margin for Eurocurrency Rate Advances
Minimum Applicable Margin for Base Rate Advances
Level 1
At least A+ by S&P/A1 by Moody’s
0.150
%
0.000
%
Level 2
A by S&P/A2 by Moody’s
0.250
%
0.000
%
Level 3
A- by S&P/A3 by Moody’s
0.375
%
0.000
%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
0.500
%
0.000
%



“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single‑employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Negotiation Period” has the meaning specified in the definition of “Credit
Default Swap Spread”.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Note” has the meaning specified in Section 2.17(a).
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Notice of Letter of Credit Request” has the meaning set forth in Section 3.02.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. (New York City time) on such day received by
the Designated Agent


12



--------------------------------------------------------------------------------





from a Federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Other Taxes” has the meaning specified in Section 2.14(b).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant Register” has the meaning specified in Section 9.07(e).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 and all other laws and regulations relating to money-laundering and
terrorist activities.
“Payment Office” means, for any Committed Currency, such office of the
Designated Agent as shall be from time to time selected by the Designated Agent
and notified by the Designated Agent to the Borrower and the Lenders.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Prime Rate” means the rate of interest publicly announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Public Debt Rating” means, as of any date of determination, the higher rating
that has been most recently announced by either S&P or Moody’s, as the case may
be, for any class of senior, unsecured, non-credit enhanced long-term public
debt issued by the Borrower. For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage will be set in accordance with Level 4 under the definition of
“Maximum Applicable Margin”, “Minimum Applicable Margin” or “Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Maximum Applicable Margin, the
Minimum Applicable Margin and the Commitment Fee Percentage shall be based upon
the higher rating; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then‑equivalent rating by S&P or Moody’s, as the case may
be.


13



--------------------------------------------------------------------------------





“Reference Banks” means each of BNP Paribas, Citibank, N.A. and JPMorgan Chase
Bank, N.A., or, in the event that fewer than two of such banks remain Lenders
hereunder at any time, any other commercial bank designated by the Borrower
(with the consent of such bank) and approved by the Majority Lenders as
constituting a “Reference Bank” hereunder, in each case, acting in its capacity
as a “Reference Bank” hereunder.
“Register” has the meaning specified in Section 9.07(c).
“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer or any assistant treasurer of the
Borrower.
“S&P” means Standard & Poor’s Ratings Services, a subsidiary of McGraw Hill
Financial, Inc., and any successor to its rating agency business.
“Sanctions Laws” means trade or financial sanctions imposed, administered or
enforced by the Office of Foreign Assets Control (“OFAC”) of the U.S. Department
of the Treasury or similar trade or financial sanctions imposed, administered or
enforced by (a) the U.S. Department of State pursuant to the International
Emergency Economic Powers Act, Trading with the Enemy Act, United Nations
Participation Act, Foreign Narcotics Kingpin Designation Act, Comprehensive Iran
Sanctions, Accountability, and Divestment Act, Iran Threat Reduction and Syria
Human Rights Act and related executive orders and regulations, (b) Her Majesty’s
Treasury of the United Kingdom, (c) the European Union, or (d) United Nations
Security Council.
“Sanctioned Person” means any Person currently named on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any entity that is 50% or more owned
by such Person; the Sanctioned Entities List maintained by the U.S. Department
of State; the Consolidated list of persons, groups and entities subject to
European Union financial sanctions maintained by the European Union External
Action Committee; the Consolidated List of Financial Sanctions Targets
maintained by Her Majesty’s Treasury of the United Kingdom; the Compendium of
United Nations Security Council Sanctions Lists.
“Screen Rate” has the meaning assigned to that term in the definition of
“Eurocurrency Rate”.
“SEC” has the meaning specified in Section 6.01(e)(i).
“Shanghai Project Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex or any part thereof or any addition thereto, to be known
as “Shanghai Disney”, “Shanghai Disneyland” or “Disneyland Resort Shanghai” or
by any similar name, to be located in the Pudong New Area, Shanghai, People’s
Republic of China, which Subsidiaries and other Persons include, without
limitation, as of the date hereof, Shanghai International Theme Park Company
Limited, Shanghai International Theme Park Associated Facilities Company
Limited, Shanghai International Theme Park and Resort Management Company Limited
and WD Holdings (Shanghai), LLC.


14



--------------------------------------------------------------------------------





“Single Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or an ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Specified Project Entity” means:
(a)    DVD Financing, Inc.;
(b)    each Affiliate of the Borrower organized after February 25, 2004 (the
“Organization Date”) (or whose business commenced after the Organization Date)
and any other Person organized after the Organization Date (or whose business
commenced after the Organization Date) whose equity securities or interests are
owned, directly or indirectly, in whole or in part, by the Borrower or any of
its Subsidiaries, in each case, if:
(i)    such Affiliate or other Person has incurred Debt for the purpose of
financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);
(ii)    except for customary guarantees, keep-well agreements and similar credit
and equity support arrangements in respect of Project Debt incurred by such
Affiliate or other Person from the Borrower or any of its Subsidiaries not in
excess of $150,000,000 or from third parties, the source of repayment of such
Project Debt is limited to the assets and revenues of such particular project
(or, if such particular project comprises all or substantially all of the assets
of such Affiliate or other Person, the assets and revenues of such Affiliate or
other Person); and
(iii)    the property over which Liens are granted to secure such Project Debt,
if any, consists solely of the assets and revenues of such particular project or
the equity securities or interests of such Affiliate or other Person or a
Subsidiary of the Borrower referred to in clause (c) below; and
(c)    each Affiliate of the Borrower organized after the Organization Date (or
whose business commenced after the Organization Date) whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by the
Borrower or any of its Subsidiaries, the primary business of which is the direct
or indirect ownership, management or operation of, or provision of services to,
any Affiliate or other Person referred to in clause (b) above.
“Subsidiary” means with respect to any Person, any (a) corporation (or foreign
equivalent) other than an Excluded Entity or (b) general partnership, limited
partnership or limited liability company (or foreign equivalent) other than an
Excluded Entity (each, a “Non-Corporate Entity”), in either case, of which more
than 50% of the outstanding capital stock (or comparable interest) having
ordinary voting power (irrespective of whether at the time capital stock (or
comparable interest) of any other class or classes of such corporation or
Non-Corporate Entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly (through one or more
Subsidiaries) owned by such Person. In the case of a Non-Corporate Entity, a
Person shall be deemed to have more than 50% of interests having ordinary voting
power only if such Person’s vote in respect of such interests comprises more
than 50% of the total voting power of all such interests in such Non-Corporate
Entity. For purposes of this definition, any managerial powers or rights
comparable to


15



--------------------------------------------------------------------------------





managerial powers afforded to a Person solely by reason of such Person’s
ownership of general partner or comparable interests (or foreign equivalent)
shall not be deemed to be “interests having ordinary voting power”.
“Taxes” has the meaning specified in Section 2.14(a).
“Termination Date” means the earlier of (a) March 9, 2023, subject to the
extension thereof pursuant to Section 2.20, and (b) the date of termination in
whole of the aggregate Commitments pursuant to Section 2.04 or 7.01; provided,
however, that the Termination Date of any Lender that is a Declining Lender in
connection with any requested extension pursuant to Section 2.20 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.
“2016 Credit Agreement” means the Five-Year Credit Agreement dated as of March
11, 2016, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and JPMorgan Chase Bank, N.A., as designated
agent for the lenders thereunder, as such agreement may be amended, supplemented
or otherwise modified hereafter from time to time.
“Type” has the meaning specified in the definition of “Advance”.
“United States” and “U.S.” each means the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“Write-Down and Conversion Powers” has the meaning specified in Section 9.19.
SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if any changes in accounting principles from those
used in the preparation of the financial statements referred to in
Section 5.01(c) dated September 30, 2017, hereafter occur by reason of the
promulgation of rules, regulations, pronouncements, opinions or other
requirements of the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants (or successors thereto or agencies
with similar functions) and result in a change in the method of calculation of
any financial covenant or term related thereto contained in this Agreement, then
upon the request of either the Borrower or the Designated Agent (acting at the
instruction of the Majority Lenders), the Borrower and the Designated Agent
shall enter into negotiations to amend such financial covenant or other relevant
terms of this Agreement to eliminate the effect of any such change; provided
further, however, that upon such request and until such amendment becomes
effective, such financial covenant or other relevant terms shall be performed,
observed and determined in accordance with GAAP as in effect immediately prior
to such change.
ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Advances
denominated in a Committed Currency on the Equivalent in Dollars


16



--------------------------------------------------------------------------------





determined on the date of delivery of the applicable Notice of Borrowing) not to
exceed at any time outstanding the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or, if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth for such Lender
in such Assumption Agreement or, if such Lender has entered into an Assignment
and Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Designated Agent pursuant to Section 9.07(c), as such amount
may be reduced pursuant to Section 2.04 or increased pursuant to Section 2.19
(such Lender’s “Commitment”), in any case and at any time less the amount of
such Lender’s Letter of Credit Exposure; provided that the Lenders shall not be
obligated to, and shall not, make any Advances as part of a Borrowing if after
giving effect to such Borrowing the sum of the then-outstanding aggregate amount
of all Borrowings and the then outstanding aggregate amount of all Letter of
Credit Liability shall exceed the aggregate amount of the Commitments then in
effect. Each Borrowing shall be in an aggregate amount of $5,000,000,
£5,000,000, €5,000,000 or ¥500,000,000, as applicable, or an integral multiple
of $1,000,000, £1,000,000, €1,000,000 or ¥100,000,000, as applicable, in excess
thereof, except that any Borrowing may be in an amount equal to the remaining
unused amount of the Commitments or the Equivalent thereof in a Committed
Currency; provided that, in the case of any Borrowing made for the purpose of
reimbursing a drawing under any Letter of Credit, (A) the aggregate amount of
such Borrowing shall be not less than $1,000,000 and (B) if the aggregate amount
of such Borrowing is less than $5,000,000, such Borrowing shall consist solely
of Base Rate Advances. Except as set forth in clause (B) of the preceding
sentence, each Borrowing shall consist of Advances of the same Type made on the
same day by the Lenders ratably according to their respective Commitments.
Within the limits of each Lender’s Commitment, the Borrower from time to time
may borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.
SECTION 2.02 Making the Advances. (a)  Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the same Business
Day as the date of a proposed Borrowing comprised of Base Rate Advances, (y)
11:00 A.M. (London time) on the third Business Day prior to the date of a
proposed Borrowing comprised of Eurocurrency Rate Advances denominated in any
Committed Currency or (z) 1:00 P.M. (New York City time) on the third Business
Day prior to the date of a proposed Borrowing comprised of Eurocurrency Rate
Advances denominated in Dollars, by the Borrower to the Designated Agent, which
shall give to each Lender prompt notice thereof by telecopier. Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be by telecopier, or by telephone
confirmed immediately by telecopier, in substantially the form of Exhibit A-1
hereto, specifying therein the requested (i) date of such Borrowing (which shall
be a Business Day), (ii) Type of Advances comprising such Borrowing, (iii)
aggregate amount of such Borrowing and (iv) in the case of a Borrowing comprised
of Eurocurrency Rate Advances, initial Interest Period and currency for each
such Advance. Each Lender shall, before (A) 1:00 P.M. (New York City time) on
the date of such Borrowing consisting of Advances denominated in Dollars or (B)
1:00 P.M. (London time) on the date of such Borrowing consisting of Advances
denominated in any Committed Currency, make available for the account of its
Applicable Lending Office to the Designated Agent at the Designated Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing.
After the Designated Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article IV, the Designated Agent will make
such funds available to the Borrower at the office where the Designated Agent’s
Account is maintained (or to an account of the Borrower in the relevant
jurisdiction and designated by the Borrower in the applicable Notice of
Borrowing, in the case of Advances denominated in a Committed Currency).
(b)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies as to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense


17



--------------------------------------------------------------------------------





incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article IV, including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or redeployment of
deposits or other funds acquired by such Lender to fund the Eurocurrency Rate
Advance to be made by such Lender as part of such Borrowing when such
Eurocurrency Rate Advance, as a result of such failure, is not made on such
date.
(c)    Unless the Designated Agent shall have received notice from a Lender on
or prior to the date of any Borrowing that such Lender will not make available
to the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may, but shall not be required to, assume that such Lender has
made such portion available to the Designated Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Designated Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that any Lender shall not have made such ratable portion
available to the Designated Agent, such Lender agrees to pay to the Designated
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is paid to the Designated Agent, at (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Designated Agent in respect of such amount in the
case of Advances denominated in Committed Currencies; provided, however, that
(i) within two Business Days after any Lender shall fail to make such ratable
portion available to the Designated Agent, the Designated Agent shall notify the
Borrower of such failure and (ii) if such Lender shall not have paid such
corresponding amount to the Designated Agent within two Business Days after such
demand is made of such Lender by the Designated Agent, the Borrower agrees to
repay to the Designated Agent forthwith upon demand by the Designated Agent to
the Borrower such corresponding amount together with interest thereon, for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Designated Agent, at the interest rate applicable
at the time to Advances comprising such Borrowing. If and to the extent such
corresponding amount shall be paid by such Lender to the Designated Agent in
accordance with this Section 2.02(c), such amount shall constitute such Lender’s
Advance as part of such Borrowing for all purposes of this Agreement.
(d)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
SECTION 2.03 Commitment Fee. The Borrower agrees to pay to each Lender a
commitment fee on the average daily unused amount of such Lender’s Commitment
(i) in the case of each Lender on the Effective Date, from the Effective Date or
(ii) in the case of any Lender that becomes a Lender after the Effective Date,
the effective date specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, until, in each case, the
Termination Date, payable quarterly in arrears on the first Business Day of each
January, April, July and October during the term of such Lender’s Commitment,
commencing April 2, 2018, and on the Termination Date, at the rate per annum
equal to the Commitment Fee Percentage in effect from time to time.
SECTION 2.04 Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Designated Agent, to terminate
in whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess


18



--------------------------------------------------------------------------------





thereof; provided further that after giving effect to any such partial
reduction, the total Commitments shall not be less than the sum of
(i) then-outstanding aggregate amount of Advances and (ii) the Letter of Credit
Liability. Once terminated, such Commitments may not be reinstated.
SECTION 2.05 Repayment of Advances. The Borrower shall repay to each Lender on
the Termination Date the aggregate principal amount of the Advances owing to
such Lender on such date.
SECTION 2.06 Interest on Advances. (a)  Scheduled Interest. The Borrower shall
pay to each Lender interest on the unpaid principal amount of each Advance owing
to such Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate and
(B) the Applicable Margin in effect from time to time, payable quarterly in
arrears on the first Business Day of each January, April, July and October
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full.
(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance and (B) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
date which occurs three months and, if applicable, six months, nine months and
twelve months after the first day of such Interest Period and on the date such
Eurocurrency Rate Advance shall be Converted or paid in full.
(b)    Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due and on the unpaid amount of all
interest, fees and other amounts payable hereunder that is not paid when due,
payable on demand of the Designated Agent or the Majority Lenders, at a rate per
annum equal at all times to (i) in the case of any amount of principal, 2.00%
per annum above the rate per annum required to be paid on such Advance
immediately prior to the date on which such amount became due and (ii) to the
fullest extent permitted by law, in the case of all other amounts, 2.00% per
annum above the rate of interest applicable to Base Rate Advances in effect from
time to time.
SECTION 2.07 [Intentionally Omitted.]
SECTION 2.08 Interest Rate and Letter of Credit Determination. (a)  If
requested, each Reference Bank may, but shall not be required to, furnish to the
Designated Agent timely information for the purpose of determining each
Eurocurrency Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Designated Agent for the purpose of determining
such interest rate, the Designated Agent shall determine such interest rate on
the basis of timely information furnished by the remaining Reference Banks.
(b)    The Designated Agent shall give prompt notice to the Borrower and the
Lenders of (i) the applicable interest rate and/or letter of credit fee
determined by the Designated Agent and (ii) subject to Section 2.13(b), the
details of such determination (including, without limitation, disclosure of the
Credit Default Swap Spread) for purposes of Sections 2.06(a)(i), 2.06(a)(ii)
and/or 3.05(a).
(c)    If at any time when the Eurocurrency Rate is being determined by
reference to rates furnished by the Reference Banks in accordance with the
definition of “Eurocurrency Rate”, fewer than two Reference Banks furnish timely
information to the Designated Agent for purposes of


19



--------------------------------------------------------------------------------





determining the Eurocurrency Rate for any Eurocurrency Rate Advances, (i) the
Designated Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances, (ii)
each such Advance denominated in Dollars will automatically, on the last day of
the then-existing Interest Period therefor, Convert into a Base Rate Advance
(or, if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), (iii) each such Advance denominated in a currency other than Dollars
shall be prepaid and (iv) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the
Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
(d)    If, with respect to any Eurocurrency Rate Advances in any currency, (i)
the Designated Agent shall be unable to determine the Eurocurrency Rate as
contemplated hereby or (ii) the Majority Lenders notify the Designated Agent
that (A) they are unable to obtain matching deposits in such currency in the
London interbank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing (or, in the case of a Borrowing
denominated in Sterling, on the date of such Borrowing) in sufficient amounts to
fund their respective Eurocurrency Rate Advances as a part of such Borrowing
during its Interest Period or (B) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
(which cost each such Majority Lender reasonably determines in good faith is
material) of making, funding or maintaining their respective Eurocurrency Rate
Advances in such currency for such Interest Period, the Designated Agent shall
forthwith so notify the Borrower and the Lenders, whereupon, unless, in the case
of a development referred to in the preceding clause (ii)(B), the Applicable
Margin shall be increased to reflect such costs as determined by such Majority
Lenders and as agreed by the Borrower, and in any event subject to clause (e)
below, (A) the obligation of the Lenders to make or continue at the end of the
Interest Period, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances in such currency shall be suspended until the Designated Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (B) the Borrower will, on the last day of the
then-existing Interest Period therefor, (1) if such Eurocurrency Rate Advances
are denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any affected Committed Currency, prepay such Advances. The
Designated Agent shall use reasonable efforts to determine from time to time
whether the circumstances causing such suspension no longer exist and, promptly
after the Designated Agent knows that the circumstances causing such suspension
no longer exist, the Designated Agent shall notify the Borrower and the Lenders.
(e)    If at any time the Designated Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (d)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (d)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Designated Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Designated Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Eurocurrency Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin). Notwithstanding
anything to the contrary in Section 8.01, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Designated Agent shall not have received, within five Business Days
of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Majority Lenders stating that such


20



--------------------------------------------------------------------------------





Majority Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (e) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this clause (e),
only to the extent the Screen Rate for the applicable currency and such Interest
Period is not available or published at such time on a current basis), clauses
(A) and (B) of clause (d) shall be applicable. Notwithstanding the foregoing, if
any alternate rate of interest established pursuant to this clause (e) (without
giving effect to the Applicable Margin or any alternative spread that may have
been agreed upon over the applicable Lenders’ deemed cost of funds) shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
(f)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Designated Agent
will forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then-existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be continued as Eurocurrency Rate
Advances with a one-month Interest Period.
(g)    Upon the occurrence and during the continuance of any Event of Default
under Section 7.01(a), (i) each Eurocurrency Rate Advance denominated in Dollars
will automatically, on the last day of the then-existing Interest Period
therefor, be Converted into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended.
SECTION 2.09 Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Designated Agent not later than (i) 11:00 A.M.
(New York City time) on the same Business Day as the date of the proposed
Conversion in the case of a Conversion of Eurocurrency Rate Advances into Base
Rate Advances and (ii) 1:00 P.M. (London time) on the third Business Day prior
to the date of the proposed Conversion in the case of a Conversion of Base Rate
Advances into Eurocurrency Rate Advances or of Eurocurrency Rate Advances of one
Interest Period into Eurocurrency Rate Advances of another Interest Period, as
the case may be, and subject to the provisions of Sections 2.08 and 2.12,
Convert all Advances denominated in Dollars of one Type comprising the same
Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of any Eurocurrency Rate Advances into Base Rate
Advances or into Eurocurrency Rate Advances of another Interest Period shall be
made on, and only on, the last day of an Interest Period for such Eurocurrency
Rate Advances. Promptly upon receipt from the Borrower of a notice of a proposed
Conversion hereunder, the Designated Agent shall give notice of such proposed
Conversion to each Lender. Each such notice of a Conversion shall, within the
restrictions set forth above, specify (x) the date of such Conversion (which
shall be a Business Day), (y) the Advances to be Converted and (z) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. The Borrower may Convert all Eurocurrency
Rate Advances of any one Lender into Base Rate Advances of such Lender in
accordance with the provisions of Section 2.12 by complying with the procedures
set forth therein and in this Section 2.09 as though each reference in this
Section 2.09 to Advances denominated in Dollars of any Type were to such
Advances of such Lender. Each such notice of Conversion shall, subject to the
provisions of Sections 2.08 and 2.12, be irrevocable and binding on the
Borrower.
SECTION 2.10 Prepayments of Advances. (a)  Optional. The Borrower may, upon not
less than (i) the same Business Day’s notice to the Designated Agent received
not later than 11:00 A.M. (New York City time) in the case of Borrowings
consisting of Base Rate Advances, (ii) three Business Days’ notice to the
Designated Agent received not later than 11:00 A.M. (New York City time) in the
case of Borrowings consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, or (iii) three Business Days’ notice to the Designated Agent
received not later than 1:00 P.M. (New York


21



--------------------------------------------------------------------------------





City time) in the case of Borrowings consisting of Eurocurrency Rate Advances
denominated in Dollars, stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Advances constituting part of the same
Borrowings in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $1,000,000 in excess thereof (or the
Equivalent thereof in a Committed Currency determined on the date notice of
prepayment is given) and (y) in the case of any such prepayment of Eurocurrency
Rate Advances, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 9.04(b).
(b)    Mandatory. (i)  If the Designated Agent provides a written notice in
conformity with Section 2.10(b)(ii) to the Borrower that, on any date, the sum
of (A) the aggregate principal amount of all Advances and Letter of Credit
Liabilities denominated in Dollars then outstanding and (B) the Equivalent in
Dollars (determined on the third Business Day prior to such date) of the
aggregate principal amount of all Advances and Letter of Credit Liabilities
denominated in Committed Currencies then outstanding exceeds 102% of the
aggregate Commitments of the Lenders on such date, the Borrower shall, within
two Business Days after receipt of such notice, prepay the outstanding principal
amount of any Advances, and/or to the extent necessary, deposit into the LC
Collateral Account in Dollars, an amount (which amount shall be held by the
Designated Agent, for the benefit of the Lenders, as cash collateral for the
Borrower’s obligations with respect to outstanding Letters of Credit) necessary
so that, after giving effect to such prepayment of Advances and such deposit,
the sum of (A) and (B) above less the amount to be deposited in the LC
Collateral Account does not exceed 100% of the aggregate Commitments of the
Lenders on such date as set forth in the written notice from the Designated
Agent to the Borrower pursuant to the terms hereof. Any such amounts so
deposited with the Designated Agent as cash collateral in the LC Collateral
Account shall (so long as no Event of Default has occurred and is continuing) be
released to the Borrower on the date on which the sum of (A) and (B) above does
not exceed 100% of the sum of the aggregate Commitments of the Lenders and the
amount on deposit in the LC Collateral Account (after giving effect to any
proposed release) on such date. In connection therewith, upon the request of the
Designated Agent the Borrower shall, to the extent the LC Collateral Account has
not theretofore been opened, open the LC Collateral Account with the Designated
Agent and enter into such documents relating thereto as are reasonably requested
by the Designated Agent and mutually acceptable between the Borrower and the
Designated Agent.
(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, with any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 9.04(b). The Designated Agent
shall give prompt written notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders and such notice shall specify
the amount of such prepayment and contain a reasonably detailed calculation
thereof.
SECTION 2.11 Increased Costs. (a)  If, after the date hereof, due to either (i)
the introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurocurrency Rate Reserve
Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any hereafter promulgated guideline or request from any central
bank or other Governmental Authority, including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), which guideline or request (x) imposes, modifies
or deems applicable any reserve, special deposit or similar requirement against
letters of credit or guarantees issued by, or assets held by, deposits with or
for the account of or credit extended by any Lender or (y) imposes on any Lender
any other condition regarding this


22



--------------------------------------------------------------------------------





Agreement (including any assessment or charge on or with respect to the
Commitments or Advances, deposits or liabilities incurred to fund Advances,
assets consisting of Advances (but not unrelated assets) or capital attributable
thereto), there shall be any increase in the cost (excluding any allocation of
corporate overhead) to the Issuing Banks or any Lender (which cost such Issuing
Bank or such Lender reasonably determines in good faith is material) of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances or issuing,
or purchasing participations in, the Letters of Credit, then such Issuing Bank
or such Lender shall so notify the Borrower promptly after such Issuing Bank or
such Lender knows of such increased cost and determines that such cost is
material and the Borrower shall from time to time, upon demand by such Issuing
Bank or such Lender (with a copy of such demand to the Designated Agent), pay to
the Designated Agent for the account of such Issuing Bank or such Lender
additional amounts sufficient to compensate such Issuing Bank or such Lender for
such increased cost. A certificate of such Issuing Bank or such Lender as to the
amount of such increased cost in reasonable detail and stating the basis upon
which such amount has been calculated and certifying that such Issuing Bank’s or
such Lender’s method of allocating such costs is fair and reasonable and that
such Issuing Bank’s or such Lender’s demand for payment of such costs hereunder
is not inconsistent with its treatment of other borrowers which, as a credit
matter, are substantially similar to the Borrower and which are subject to
similar provisions, submitted to the Borrower and the Designated Agent by such
Issuing Bank or such Lender, shall be conclusive and binding for all purposes
hereof, absent manifest error. Notwithstanding the foregoing, the Borrower shall
not be required to pay any amount under this Section 2.11 relating to (i) costs
that are Excluded Taxes or are subject to indemnification under Section 2.14 or
(ii) reserve requirements that are included in the Eurocurrency Rate Reserve
Percentage.
(b)    If, after the date hereof, either (i) the introduction of or change in or
in the interpretation of any law or regulation or (ii) the compliance by any
Issuing Bank or any Lender with any hereafter promulgated guideline or request
from any central bank or other Governmental Authority, including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Issuing Bank or such Lender or any entity controlling such
Issuing Bank or such Lender and the amount of such capital or liquidity is
materially increased by or based upon the existence of such Issuing Bank’s or
such Lender’s commitment to lend hereunder and other commitments of this type,
then such Issuing Bank or such Lender shall so notify the Borrower promptly
after such Issuing Bank or such Lender makes such determination and, upon demand
by such Issuing Bank or such Lender (with a copy of such demand to the
Designated Agent), the Borrower shall pay to such Issuing Bank or such Lender
within five days from the date of such demand, from time to time as specified by
such Issuing Bank or such Lender, additional amounts sufficient to compensate
such Issuing Bank or such Lender or such controlling entity in the light of such
circumstances, to the extent that such Issuing Bank or such Lender reasonably
determines in good faith such increase in capital or liquidity to be material
and allocable to the existence of such Issuing Bank’s or such Lender’s
commitment to lend hereunder. A certificate of such Issuing Bank or such Lender
as to such amount in reasonable detail and stating the basis upon which such
amount has been calculated and certifying that such Issuing Bank’s or such
Lender’s method of allocating such increase of capital is fair and reasonable
and that such Issuing Bank’s or Lender’s demand for payment of such increase of
capital hereunder is not inconsistent with its treatment of other borrowers
which, as a credit matter, are substantially similar to the Borrower and which
are subject to similar provisions, submitted to the Borrower and the Designated
Agent by such Issuing Bank or such Lender, shall be conclusive and binding for
all purposes hereof, absent manifest error.
(c)    The Borrower shall not be obligated to pay under this Section 2.11 any
amounts which relate to costs or increases of capital incurred prior to the 12
months immediately preceding the date of demand for payment of such amounts by
any Lender, unless the applicable law, regulation,


23



--------------------------------------------------------------------------------





guideline or request resulting in such costs or increases of capital is imposed
retroactively. In the case of any law, regulation, guideline or request which is
imposed retroactively, the Issuing Bank or Lender making demand for payment of
any amount under this Section 2.11 shall notify the Borrower not later than 12
months from the date that such Issuing Bank or such Lender should reasonably
have known of such law, regulation, guideline or request and the Borrower’s
obligation to compensate such Issuing Bank or such Lender for such amount is
contingent upon such Issuing Bank or such Lender so notifying the Borrower;
provided, however, that any failure by such Issuing Bank or such Lender to
provide such notice shall not affect the Borrower’s obligations under this
Section 2.11 with respect to amounts resulting from costs or increases of
capital incurred after the date which occurs 12 months immediately preceding the
date on which such Issuing Bank or such Lender notified the Borrower of such
law, regulation, guideline or request.
(d)    If any Issuing Bank or any Lender shall subsequently recoup any costs
(other than from the Borrower) for which such Issuing Bank or such Lender has
theretofore been compensated by the Borrower under this Section 2.11, such
Issuing Bank or such Lender shall remit to the Borrower an amount equal to the
amount of such recoupment. Amounts required to be paid by the Borrower pursuant
to this Section 2.11 shall be paid in addition to, and without duplication of,
any amounts required to be paid pursuant to Section 2.14.
(e)    For purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be changes in law or regulation referred to
in paragraphs (a) and (b) of this Section, regardless of the date enacted,
adopted, promulgated or issued.
(f)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full (after the Termination Date) of
all payment obligations of the Borrower in respect of Advances or Letters of
Credit hereunder.
SECTION 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Designated Agent that the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful, for any Lender or its Eurocurrency Lending Office
to perform its obligations hereunder to make Eurocurrency Rate Advances in
Dollars or in any Committed Currency or to fund or maintain Eurocurrency Rate
Advances in Dollars or in any Committed Currency, (a) the obligation of such
Lender to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until such Lender shall notify the Designated Agent,
and the Designated Agent shall notify the Borrower and the other Lenders, that
the circumstances causing such suspension no longer exist (which notice shall be
given promptly after the Designated Agent has been advised by such Lender that
the circumstances causing such suspension no longer exist) and (b) the Borrower
shall forthwith prepay in full all Eurocurrency Rate Advances of such Lender
then outstanding, together with interest accrued thereon, unless, in the case of
a Eurocurrency Rate Advance denominated in Dollars, the Borrower, within five
Business Days of notice from the Designated Agent or, if permitted by law, on
and as of the last day of the then-existing Interest Period for such
Eurocurrency Rate Advance, Converts it into a Base Rate Advance.
SECTION 2.13 Payments and Computations. (a)  The Borrower shall make each
payment hereunder (and under the Notes, if any), irrespective of any right of
set-off or counterclaim, except with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a


24



--------------------------------------------------------------------------------





Committed Currency, not later than 11:00 A.M. (New York City time) on the day
when due, in Dollars (i) to the Designated Agent at the Designated Agent’s
Account in same day funds or (ii) to the Issuing Bank at its address referred to
in Section 9.02 in same day funds, in respect of payments to reimburse the
Issuing Banks for payments under Letters of Credit and the payments under
Section 3.05(b). The Borrower shall make each payment hereunder, irrespective of
any right of set-off or counterclaim, with respect to principal of, interest on,
and other amounts relating to, Advances denominated in a Committed Currency, not
later than 11:00 A.M. (at the Payment Office for such Committed Currency) on the
day when due, in such Committed Currency to the Designated Agent, by deposit of
such funds to the Designated Agent’s Account in same day funds. The Borrower
shall make each payment hereunder, irrespective of any right of set-off or
counterclaim, with respect to reimbursement of a Letter of Credit denominated in
a Committed Currency, (A) in such Committed Currency, at the office reasonably
designated therefor by the respective Issuing Bank so long as such payment is
made by the close of business on the Business Day when due and (B) thereafter in
Dollars (in an amount the Equivalent of which in such Committed Currency is
equal to the amount due on such preceding Business Day), by 11:00 A.M. (New York
City time) to the respective Issuing Bank at its address referred to in Section
9.02 in same day funds as provided in Section 3.10 below. The Designated Agent
or the respective Issuing Bank, as the case may be, will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or fees ratably (other than amounts payable pursuant to Sections 2.11,
2.14, 3.04, 9.04 and 9.08) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Issuing Bank or Lender to such Issuing Bank or Lender for
the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.19
or an extension of the Termination Date pursuant to Section 2.20, and upon the
Designated Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date or Extension Date, the Designated Agent or the
respective Issuing Bank, as the case may be, shall make all payments hereunder
and under any Notes issued in connection therewith in respect of the interest
assumed thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.07(d), from and after the effective date specified in such
Assignment and Acceptance, the Designated Agent or the respective Issuing Bank,
as the case may be, shall make all payments hereunder and under the Notes, if
any, issued in connection therewith in respect of the interest assigned thereby
to the Lender assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.
(b)    All computations of interest based on clause (a) of the definition of
“Base Rate” or the Eurocurrency Rate with respect to Advances denominated in
Sterling shall be made by the Designated Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurocurrency Rate with respect to Advances denominated in Dollars or Committed
Currencies other than Sterling, the NYFRB Rate, the Federal Funds Rate or the
Overnight Bank Funding Rate and of fees shall be made by the Designated Agent,
on the basis of a year of 360 days (or, in each case of Advances denominated in
Committed Currencies where market practice differs, in accordance with such
market practice after notification of the Borrower), in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable. Each determination by
the Designated Agent of an interest rate hereunder shall be conclusive and
binding for all purposes hereof, absent manifest error (it being understood and
agreed that, with respect to any Reference Bank, nothing in this Agreement shall
require the Designated Agent to disclose to any other party hereto (other than
the Borrower) any information regarding such Reference Bank or any rate provided
by such Reference Bank in accordance with the definition of “Eurocurrency


25



--------------------------------------------------------------------------------





Rate”, including, without limitation, whether such Reference Bank has provided a
rate or the rate provided by any such Reference Bank).
(c)    Whenever any payment hereunder or under the Notes, if any, shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of the payment of interest or fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.
(d)    Unless the Designated Agent or the respective Issuing Bank shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lenders or an Issuing Bank hereunder that the Borrower will not make such
payment in full, the Designated Agent may assume that the Borrower has made such
payment in full to the Designated Agent or the respective Issuing Bank on such
date and the Designated Agent or the respective Issuing Bank may, but shall not
be required to, in reliance upon such assumption, cause to be distributed to
each Lender on such due date an amount equal to the amount then due such Lender.
If and to the extent that the Borrower shall not have so made such payment in
full to the Designated Agent or the respective Issuing Bank, each Lender shall
repay to the Designated Agent or the respective Issuing Bank, forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Designated Agent or the respective
Issuing Bank, at (i) the Federal Funds Rate in the case of Advances denominated
in Dollars or (ii) the cost of funds incurred by the Designated Agent in respect
of such amount in the case of Advances or Letters of Credit denominated in
Committed Currencies.
SECTION 2.14 Taxes. (a)  Subject to Section 2.14(f) below, any and all payments
by the Borrower hereunder or under the Notes, if any, shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender, the Designated Agent or any Issuing Bank (as the case may
be), taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender, the
Designated Agent or such Issuing Bank (as the case may be), is organized or any
political subdivision thereof, (ii) in the case of each Lender, the Designated
Agent or such Issuing Bank (as the case may be), taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
imposed on its income, and franchise taxes imposed on it by the jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision thereof or
by any other jurisdiction in which such Lender, the Designated Agent or such
Issuing Bank (as the case may be), is doing business that is unrelated to this
Agreement, (iii) in the case of a Lender, the Designated Agent or such Issuing
Bank (as the case may be), U.S. federal withholding taxes imposed on amounts
payable to or for the account of such recipient with respect to an applicable
interest in this Agreement, an Advance or a Commitment pursuant to a law in
effect on the date on which (A) such recipient acquires such interest in this
Agreement, Advance or Commitment, or (B) such recipient changes its lending
office, except in each case to the extent that, pursuant to this Section 2.14,
amounts with respect to such taxes, levies, imposts, deductions charges or
withholding, and all liabilities with respect thereto, were payable either to
such recipient’s assignor immediately before such Lender, Designated Agent or
Issuing Bank (as the case may be) became a party hereto or to such Lender,
Designated Agent or Issuing Bank (as the case may be) immediately before it
changed its lending office, and (iv) in the case of each Lender, the Designated
Agent, each Issuing Bank or any other recipient of payments hereunder, any
withholding taxes imposed under FATCA (all such excluded taxes, levies, imposts,
deductions, charges and liabilities being referred to as “Excluded Taxes”, and
all taxes levies, imposts, deductions, charges, withholdings and liabilities
that are not Excluded Taxes being referred to as


26



--------------------------------------------------------------------------------





“Taxes”). Subject to Section 2.14(f) below, if the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender, the Designated Agent or any Issuing Bank (as the case may be), (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions of Taxes (including deductions of Taxes applicable to
additional sums payable under this Section 2.14) such Lender, the Designated
Agent or such Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.
(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes, if any,
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes, if any (hereinafter referred to as “Other
Taxes”).
(c)    (i) Subject to Section 2.14(f), the Borrower will indemnify each Lender
and the Designated Agent and each Issuing Bank (as the case may be) for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.14) paid by such Lender, the Designated Agent or such Issuing Bank (as the
case may be) and any liability (including penalties to the extent not imposed as
a result of such Lender’s, the Designated Agent’s or such Issuing Bank’s (as the
case may be) gross negligence or willful misconduct, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within 30 days from the date such Lender, the Designated Agent or such Issuing
Bank (as the case may be) makes written demand therefor.
(ii)    Each Lender will severally indemnify the Designated Agent, within 10
days after demand therefor, for (A) any Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the Designated
Agent for such Taxes and without limiting the obligation of the Borrower to do
so), (B) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07(e) relating to the maintenance of a Participant
Register and (C) any Excluded Taxes that are attributable to such Lender, in
each case, that are payable or paid by the Designated Agent in connection with
this Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Designated Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Designated
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or otherwise payable by the Designated Agent to the Lender
from any other source against any amount due to the Designated Agent under this
Section 2.14(c)(ii).
(d)    Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Designated Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing payment thereof, to the
extent that such a receipt is issued, or if such receipt is not issued, other
evidence of payment thereof that is reasonably satisfactory to the Designated
Agent.
(e)    (i) Each Lender that is a U.S. Person shall deliver to the Borrower and
the Designated Agent on or prior to the date of its execution and delivery of
this Agreement, and each such Lender that is not a party hereto on the date
hereof shall deliver to the Borrower and the Designated Agent on or prior to the
date on which such Lender becomes a Lender hereunder pursuant to Section 2.19,
2.20 or 9.07, as the case may be, two true, accurate and complete original
signed copies of IRS Form W-9 for purposes of certifying that such Lender is
exempt from United States backup withholding tax on payments pursuant to this
Agreement. Each Lender that is not a U.S. Person shall deliver to the Borrower
and the Designated Agent on or prior to the date of its execution and delivery
of this Agreement, and each such Lender that is not a party hereto on the date
hereof shall deliver to the Borrower and the Designated


27



--------------------------------------------------------------------------------





Agent on or prior to the date on which such Lender becomes a Lender hereunder
pursuant to Section 2.19, 2.20 or 9.07, as the case may be, two true, accurate
and complete original signed copies of (A) IRS Form W-8BEN or IRS Form W-8BEN-E
(or any successor or substitute form or forms required under the Code or the
applicable regulations promulgated thereunder), (B) IRS Form W-8ECI (or any
successor or substitute form or forms required under the Code or the applicable
regulations promulgated thereunder) or (C) IRS Form W-8IMY (or any successor or
substitute form or forms required under the Code or the applicable regulations
promulgated thereunder) accompanied by IRS Form W-9, IRS Form W-8BEN, IRS Form
W-8BEN-E or IRS Form W-8ECI, as appropriate, in each case for purposes of
certifying that such Lender is exempt from United States withholding tax on
payments pursuant to this Agreement. As applicable, each Lender further agrees
to deliver to the Borrower and the Designated Agent from time to time, as
reasonably requested by the Borrower or the Designated Agent, and in any case
before or promptly upon the occurrence of any events requiring a change in the
most recent form previously delivered pursuant to this Section 2.14(e), a true,
accurate and complete original signed copy of (A) IRS Form W-9 (or any successor
or substitute form or forms required under the Code or the applicable
regulations promulgated thereunder), (B) IRS Form W-8BEN or IRS Form W-8BEN-E
(or any successor or substitute form or forms required under the Code or the
applicable regulations promulgated thereunder), (C) within 15 days prior to
every third anniversary of the date of delivery of the initial IRS Form W-8ECI
by such Lender (or more often if required by law) on which this Agreement is
still in effect, IRS Form W-8ECI (or any successor or substitute form or forms
required under the Code or the applicable regulations promulgated thereunder) or
(D) IRS Form W-8IMY(or any successor or substitute form or forms required under
the Code or the applicable regulations promulgated thereunder) accompanied by
IRS Form W-9, IRS Form W-8BEN, IRS Form W-8BEN-E or IRS Form W-8ECI, as
appropriate, in each case for purposes of certifying that such Lender is exempt
from United States withholding tax on payments pursuant to this Agreement. If
any form or document referred to in this Section 2.14(e)(i) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by IRS Forms W-9, W-8BEN,
W-8BEN-E , W-8ECI or W-8IMY, that any Lender reasonably considers to be
confidential, such Lender promptly shall give notice thereof to the Borrower and
the Designated Agent and shall not be obligated to include in such form or
document such confidential information; provided that such Lender certifies to
the Borrower that the failure to disclose such confidential information does not
increase the obligations of the Borrower under this Section 2.14.
(ii)     If a payment made to a Lender under this Agreement would be subject to
United States withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Designated Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Designated Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Designated
Agent as may be necessary for the Borrower and the Designated Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(e)(ii) “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(f)    Notwithstanding any other provision of this Section 2.14 to the contrary,
for any period with respect to which a Lender has failed to provide the Borrower
with the appropriate form described in Section 2.14(e) establishing its
exemption from United States withholding tax or backup withholding tax on
payments hereunder (other than if such failure is due to a change in law
occurring subsequent to the date on which such form originally was required to
be provided), such Lender shall not


28



--------------------------------------------------------------------------------





be entitled to any payments under this Section 2.14 with respect to United
States withholding taxes; provided, however, that should a Lender become subject
to United States withholding taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such United States
withholding taxes.
(g)    Without affecting its rights under this Section 2.14 or any other
provision of this Agreement, each Lender agrees that if any Taxes or Other Taxes
are imposed and required by law to be paid or to be withheld from any amount
payable to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such Lender or to pay any such Taxes or Other Taxes, such
Lender shall use reasonable efforts to select an alternative Applicable Lending
Office which would not result in the imposition of such Taxes or Other Taxes;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection, such Lender would be in violation of an applicable law, regulation or
treaty, or would incur unreasonable additional costs or expenses, or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender.
(h)    Each Lender agrees with the Borrower that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States to which such Lender may be entitled by
reason of the location of such Lender’s Applicable Lending Office or its place
of incorporation or its status as an enterprise of any jurisdiction having any
such applicable double tax treaty, if such benefit would reduce the amount
payable by the Borrower in accordance with this Section 2.14, and (ii) otherwise
to cooperate with the Borrower to minimize the amount payable by the Borrower
pursuant to this Section 2.14; provided, however, that no Lender shall be
obliged to disclose to the Borrower any information regarding its tax affairs or
tax computations or to reorder its tax affairs or tax planning pursuant hereto.
(i)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.14(i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.14(i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.14(i) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.
(j)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of the principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.


29



--------------------------------------------------------------------------------





SECTION 2.15 Sharing of Payments, etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of (i) the Advances made by it (other than pursuant to
Section 2.11, 2.14, 9.04 or 9.08) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders or (ii) any Letter of Credit
Liability of the Borrower hereunder (other than pursuant to Section 2.11, 2.14,
9.04 or 9.08) in excess of its LC Commitment Percentage of any such payments on
account of such Letter of Credit Liability obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Advances made by them or the participations purchased pursuant to Section
3.04 as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery, together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
SECTION 2.16 Mandatory Assignment by a Lender; Mitigation. If any Lender (which
term shall include any Issuing Bank for purposes of this Section 2.16)
(a) requests from the Borrower either reimbursement for increased costs pursuant
to Section 2.11, or payment of or reimbursement for Taxes pursuant to Section
2.14, or if any Lender notifies the Designated Agent that it is unlawful for
such Lender or its Eurocurrency Lending Office to perform its obligations
hereunder pursuant to Section 2.12, (b) has failed to consent to a proposed
amendment, waiver or consent that under Section 9.01 requires the consent of all
the Lenders (or all the affected Lenders) and with respect to which the Majority
Lenders shall have granted their consent or (c) is a Defaulting Lender, (i) in
the case of clause (a), such Lender will, upon three Business Days’ notice by
the Borrower to such Lender and the Designated Agent, to the extent not
inconsistent with such Lender’s internal policies and applicable legal and
regulatory restrictions, use reasonable efforts to make, fund or maintain its
Eurocurrency Rate Advances or Letters of Credit through another office of such
Lender if (A) as a result thereof, the additional amounts required to be paid
pursuant to Section 2.11 or 2.14, as applicable, in respect of such Eurocurrency
Rate Advances or Letters of Credit would be materially reduced or the provisions
of Section 2.12 would not apply to such Lender, as applicable, and (B) as
determined by such Lender in good faith but in its sole discretion, the making
or maintaining of such Eurocurrency Rate Advances or Letters of Credit through
such other office would not otherwise materially and adversely affect such
Eurocurrency Rate Advances or Letters of Credit or such Lender and (ii) in case
of clauses (a), (b) and (c), unless such Lender has theretofore taken steps to
remove or cure, and has removed or cured, the conditions creating such
obligation to pay such additional amounts or the circumstances described in
Section 2.12 or has consented to the amendment, waiver or consent specified in
clause (b), or is no longer a Defaulting Lender (other than if it became a
Defaulting Lender due to a Bail-In Action, in which case such Borrower’s right
shall continue notwithstanding), the Borrower may designate an Eligible Assignee
to purchase for cash (pursuant to an Assignment and Acceptance) all, but not
less than all, of the Advances and unreimbursed funded participations in Letters
of Credit then owing to such Lender and to acquire and assume all, but not less
than all, of such Lender’s rights and obligations hereunder, without recourse to
or warranty by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of each such Advance then owing to such Lender plus
any accrued but unpaid interest thereon and any accrued but unpaid fees owing
thereto and, in addition, (A) all additional cost reimbursements, expense
reimbursements and indemnities, if any, owing in respect of such Lender’s
Commitment hereunder, and all other accrued and unpaid


30



--------------------------------------------------------------------------------





amounts owing to such Lender hereunder, at such time shall be paid to such
Lender and (B) if such Eligible Assignee is not otherwise a Lender at such time,
any applicable processing and recordation fee under Section 9.07(a) for such
assignment shall have been paid; provided that, in the case of any assignment
resulting from the circumstances specified in clause (b), the Eligible Assignee
shall have consented to the applicable amendment, waiver or consent and, as a
result of such assignment and any contemporaneous assignments, the applicable
amendment, waiver or consent can be effected.
SECTION 2.17 Evidence of Debt. (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Designated Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a promissory note or other evidence of indebtedness, in
form and substance reasonably satisfactory to the Borrower and such Lender
(each, a “Note”), payable to such Lender in a principal amount equal to the
Commitment of such Lender; provided, however, that the execution and delivery of
such promissory note or other evidence of indebtedness shall not be a condition
precedent to the making of any Advance under this Agreement.
(b)    The Register maintained by the Designated Agent pursuant to
Section 9.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances and currencies
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by the Designated Agent, (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iv) the amount of any sum received by
the Designated Agent from the Borrower hereunder and each Lender’s share
thereof.
(c)    Entries made in good faith by the Designated Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
SECTION 2.18 Use of Proceeds. The proceeds of the Advances shall be available
and Letters of Credit shall be Issued (and the Borrower agrees that it shall use
such proceeds and such Letters of Credit) for general corporate purposes of the
Borrower and its subsidiaries. Notwithstanding the foregoing provisions of this
Section 2.18, the Borrower will not use the proceeds of any Advance to purchase
the capital stock of any corporation in a transaction, or as part of a series of
transactions, (i) the purpose of which is, at the time of any such purchase, to
acquire control of such corporation or (ii) the result of which is the ownership
by the Borrower and its Subsidiaries of 10% or more of the capital stock of such
corporation, in either case if the board of directors of such corporation has
publicly announced its opposition to such transaction.
SECTION 2.19 Increase in the Aggregate Commitments. (a)  The Borrower may, at
any time, by notice to the Designated Agent, request that the aggregate amount
of the Commitments be increased by an amount of $25,000,000 or an integral
multiple of $5,000,000 in excess thereof (each, a


31



--------------------------------------------------------------------------------





“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the scheduled Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Designated Agent; provided, however, that
(i) in no event shall the sum of the aggregate amount of the Commitments
hereunder and the aggregate amount of the commitments under the 2016 Credit
Agreement, or any agreement extending or replacing such 2016 Credit Agreement,
at any time exceed $7,250,000,000, (ii) no Event of Default, or event that with
the giving of notice or passage of time or both would constitute an Event of
Default, shall have occurred and be continuing as of the date of such request or
as of the applicable Increase Date, or would occur as a result thereof and
(iii) the representations and warranties contained in Section 5.02 shall be true
and correct in all material respects on and as of such Increase Date, before and
after giving effect to such increase.
(b)    The Designated Agent shall promptly notify the Lenders of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall give
written notice to the Designated Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If the Lenders notify
the Designated Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Designated Agent. The failure of any
Lender to respond shall be deemed to be a refusal of such Lender to increase its
Commitment.
(c)    Promptly following each Commitment Date, the Designated Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $25,000,000 or an integral multiple of $1,000,000 in excess thereof.
(d)    On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(c) shall become a Lender party to this Agreement as of such
Increase Date and the Commitment of each Increasing Lender for such requested
Commitment Increase shall be increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.19(b)) as of
such Increase Date; provided, however, that the Designated Agent shall have
received on or before such Increase Date the following, each dated such date:
(i)    (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement (unless such
increase and corresponding modifications shall have been authorized by
resolutions previously delivered to the Designated Agent hereunder) and (B) an
opinion of counsel for the Borrower (which may be in-house counsel) in form and
substance satisfactory to the Designated Agent;
(ii)    an Assumption Agreement, duly executed by such Assuming Lender, the
Designated Agent and the Borrower; and


32



--------------------------------------------------------------------------------





(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to the Borrower and the Designated
Agent.
(e)    On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.19(d), the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by telecopier, of the occurrence of the Commitment
Increase to be effected on such Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and each
Assuming Lender on such date.
SECTION 2.20 Extension of Termination Date. (a)  At least 45 days but not more
than 75 days prior to any Anniversary Date, the Borrower, by written notice to
the Designated Agent, may request an extension of the Termination Date in effect
at such time by one calendar year from its then scheduled date; provided,
however, that if the Borrower does not request an extension of the Termination
Date in a timely manner prior to any Anniversary Date it may, but shall not be
obligated to, request that the Termination Date be extended for two consecutive
calendar years from its then scheduled date by making a request therefor in a
timely manner prior to the next succeeding Anniversary Date. The Designated
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not later than 30 days prior to such next
Anniversary Date, notify the Borrower and the Designated Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Designated Agent and the Borrower in writing of its consent to any
such request for extension of the Termination Date at least 30 days prior to the
next Anniversary Date, such Lender shall be deemed to be a Declining Lender with
respect to such request. The Designated Agent shall notify the Borrower not
later than 25 days prior to such next Anniversary Date of the decision of the
Lenders regarding the Borrower’s request for an extension of the Termination
Date.
(b)    If all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at such next Anniversary Date (the
“Extension Date”), be extended for one calendar year or two calendar years, as
properly requested; provided that (i) on such Extension Date, no Event of
Default, or event that with the giving of notice or passage of time or both
would constitute an Event of Default, shall have occurred and be continuing, or
would occur as a consequence thereof, and (ii) the representations and
warranties contained in Section 5.02 shall be true and correct in all material
respects on and as of such Extension Date, before and after giving effect to the
extension of the Termination Date. If fewer than all of the Lenders consent in
writing to any such request in accordance with subsection (a) of this
Section 2.20, the Termination Date in effect at such time shall, effective as at
the applicable Extension Date, be extended as to those Lenders that so consented
(each, an “Extending Lender”) but shall not be extended as to any other Lender
(each, a “Declining Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.20 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this
Section 2.20 on or prior to the applicable Extension Date, the Commitment of
such Declining Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Borrower,
such Lender or any other Person and any outstanding Advances due to such
Declining Lender shall be paid in full on such unextended Termination Date (and
on such unextended Termination Date the Borrower shall also make such other
prepayments of Advances as shall be required in order that, after giving effect
thereto and to the termination of the Commitments of, and all payments to, the
Declining Lenders pursuant to this sentence, the sum of (A) the aggregate
principal amount of all Advances and Letter of Credit Liabilities denominated in
Dollars then outstanding and (B) the Equivalent in Dollars of the aggregate
principal amount of all Advances and Letter of Credit Liabilities denominated in
Committed Currencies then outstanding will not exceed the aggregate
Commitments); provided that such Declining Lender’s rights under Sections 2.11,
2.14, 9.04 and 9.08, and its obligations under Section 8.05, shall survive the


33



--------------------------------------------------------------------------------





Termination Date for such Lender as to matters occurring prior to such date. It
is understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for any requested extension of the
Termination Date.
(c)    If there are any Declining Lenders, the Borrower may arrange for one or
more Extending Lenders or other Eligible Assignees that will agree to an
extension of the Termination Date to assume, effective as of the Extension Date,
any Declining Lender’s Commitment and all of the obligations of such Declining
Lender under this Agreement thereafter arising, without recourse to or warranty
by, or expense to, such Declining Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $25,000,000 unless the amount of the Commitment
of such Declining Lender is less than $25,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; provided further that:
(i)    any such Extending Lender or Assuming Lender shall have paid to such
Declining Lender (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Declining Lender plus (B) any accrued but unpaid fees owing to
such Declining Lender as of the effective date of such assignment;
(ii)    all additional cost reimbursements, expense reimbursements and
indemnities payable to such Declining Lender, and all other accrued and unpaid
amounts owing to such Declining Lender hereunder, as of the effective date of
such assignment shall have been paid to such Declining Lender; and
(iii)    with respect to any such Assuming Lender, any applicable processing and
recordation fee required under Section 9.07(a) for such assignment shall have
been paid;
provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
9.04 and 9.08, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to the applicable Extension Date, (A) each Assuming
Lender, if any, shall have delivered to the Borrower and the Designated Agent an
assumption agreement, in form and substance satisfactory to the Borrower and the
Designated Agent (an “Assumption Agreement”), duly executed by such Assuming
Lender, such Declining Lender, the Borrower and the Designated Agent and (B) any
such Extending Lender shall have delivered confirmation in writing satisfactory
to the Borrower and the Designated Agent as to the increase in the amount of its
Commitment. Each Declining Lender being replaced pursuant to this Section 2.20
shall deliver to the Designated Agent on or before the applicable Extension Date
any Note or Notes held by such Declining Lender. Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) above, each such
Extending Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Declining Lender under this Agreement and shall be a Lender
for all purposes of this Agreement, without any further acknowledgment by or the
consent of the other Lenders, and the obligations of each such Declining Lender
hereunder shall, by the provisions hereof, be released and discharged.
(d)    If all of the Extending Lenders and Assuming Lenders (after giving effect
to any assignments and assumptions pursuant to subsection (c) of this
Section 2.20) consent in writing to a requested extension (whether by written
consent pursuant to subsection (a) of this Section 2.20, by execution and
delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Designated Agent shall so notify the
Borrower, and, so long as (i) no Event of Default, or event that with the giving
of notice or passage of time or both would constitute an Event of Default, shall
have occurred and be continuing as of such Extension Date, or would occur as a


34



--------------------------------------------------------------------------------





consequence thereof and (ii) the representations and warranties contained in
Section 5.02 shall be true and correct in all material respects on and as of
such Extension Date, before and after giving effect to the extension of the
Termination Date, the Termination Date then in effect shall be extended for the
additional one-year period or two-year period, as the case may be, as described
in subsection (a) of this Section 2.20, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Extending Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Designated Agent shall notify the Lenders (including, without limitation, each
Assuming Lender) of the extension of the scheduled Termination Date in effect
immediately prior thereto and shall thereupon record in the Register the
relevant information with respect to each such Extending Lender and each such
Assuming Lender.
SECTION 2.21 Defaulting Lenders. (a)  Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Designated Agent (which notice shall be
given promptly after the Designated Agent becomes aware that any Lender shall
have become a Defaulting Lender, including as a result of being advised thereof
by the Borrower) (such notice being referred to as a “Defaulting Lender
Notice”), the following provisions shall apply for so long as any such Lender is
a Defaulting Lender:
(i)    no commitment fee shall accrue or at any time be payable for such period
on the unused amount of the Commitment of any Defaulting Lender pursuant to
Section 2.03(a); and
(ii)    the Commitment and outstanding Advances of each Defaulting Lender shall
be disregarded in determining whether the requisite Lenders shall have taken any
action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 9.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby and which affects
such Defaulting Lender differently than other Lenders or affected Lenders, as
the case may be, shall require the consent of such Defaulting Lender.
(iii)    If any Letter of Credit Liability exists at the time such Lender
becomes a Defaulting Lender then:
(A)    all or any part of the Letter of Credit Exposure of such Defaulting
Lender shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective LC Commitment Percentages, but only to the extent that the sum
of (x) the Equivalent in Dollars of such Non-Defaulting Lender’s outstanding
Advances and (y) such Non-Defaulting Lender’s Letter of Credit Exposure, as
increased by its share of such Defaulting Lender’s Letter of Credit Exposure,
would not exceed such Non-Defaulting Lender’s Commitment;
(B)    if the reallocations described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall either (1) within one Business Day
following notice by the Designated Agent cash collateralize for the benefit of
the applicable Issuing Banks only the Borrower’s obligations corresponding to
such Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above) in a manner reasonably
satisfactory to the Designated Agent and each applicable Issuing Bank with one
or more outstanding Letters of Credit for so long as such Letter of Credit
Exposure is outstanding or (2) promptly (x) provide each applicable Issuing Bank
a letter of credit or (y) enter into other arrangements as are reasonably
satisfactory to the Borrower and each applicable Issuing Bank, in either case in
order (after giving effect to any partial reallocation pursuant to clause (A)
above) reasonably to mitigate each applicable Issuing Bank’s


35



--------------------------------------------------------------------------------





remaining risk with respect to the non-reallocated portion of such Defaulting
Lender’s Letter of Credit Exposure;
(C)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (B) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05 with respect to such Defaulting Lender’s Letter of Credit Exposure
during the period such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized;
(D)    if the Letter of Credit Exposure of such Defaulting Lender is reallocated
pursuant to clause (A) above, then the fees payable to the Lenders pursuant to
Section 2.03 and Section 3.05 shall be adjusted in accordance with the amounts
of such Letter of Credit Exposure allocated to the Non-Defaulting Lenders; and
(E)    if all or any portion of such Defaulting Lender’s Letter of Credit
Exposure is neither reallocated nor cash collateralized pursuant to clause (A)
or (B) above, then, without prejudice to any rights or remedies of the Issuing
Banks or any other Lender hereunder, all letter of credit fees payable under
Section 3.05 with respect to such Defaulting Lender’s Letter of Credit Exposure
shall be payable to the applicable Issuing Banks until and to the extent that
such Letter of Credit Exposure is reallocated and/or cash collateralized.
(iv)    so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the Defaulting Lender’s then outstanding Letter of Credit
Exposure will be entirely reallocated to the Non-Defaulting Lenders and/or cash
collateralized by the Borrower by a deposit of cash in Dollars in the LC
Collateral Account or otherwise accommodated for pursuant to clause (iii)(B)(2)
above, and participating interests in any newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with this Section 2.21 (and such Defaulting Lender shall not participate
therein).
(b)    Any amount payable to a Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 2.16) shall, unless the Borrower otherwise agrees in writing
in its sole discretion, in lieu of being distributed to such Defaulting Lender,
be retained by the Designated Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Designated Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Designated Agent hereunder, (ii) second,
to the funding of any Advance or any reimbursement obligation in respect of
Letters of Credit, in either case in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Designated Agent, (iii) third, if so determined by the Designated Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (v)
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.
(c)    In the event that the Designated Agent, the Borrower and each Issuing
Bank agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (i) such Lender shall cease
to be a Defaulting Lender for all purposes hereof and (ii) the Letter of Credit
Exposures of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and (iii) such Lender shall purchase at par such of the
Advances of the other


36



--------------------------------------------------------------------------------





Lenders as the Designated Agent shall determine may be necessary in order for
the Lenders to hold such Advances ratably in accordance with their Commitments.
(d)    No Commitment of any Lender or Issuing Bank shall be increased or
otherwise affected and, except as otherwise expressly provided in this Section,
performance by the Borrower of its obligations hereunder and under the other
Loan Documents shall not be excused or otherwise modified, as a result of the
operation of this Section. The rights and remedies against a Defaulting Lender
under this Section are in addition to other rights and remedies that the
Borrower, the Designated Agent, any Issuing Bank or any Non-Defaulting Lender
may have against such Defaulting Lender.
ARTICLE III

AMOUNTS AND TERMS OF LETTERS OF
CREDIT AND PARTICIPATIONS THEREIN
SECTION 3.01 Letters of Credit. (a) As of the Effective Date, without further
action on the part of any Person, each Existing Letter of Credit shall be
automatically deemed to be a Letter of Credit issued hereunder for all purposes
of this Agreement, and the original issuing bank of each such Letter of Credit
shall be the Issuing Bank thereof for all purposes hereof.
(b)    Each Issuing Bank agrees, on the terms and conditions hereinafter set
forth, to Issue one or more Letters of Credit from time to time during the
period from the date of this Agreement until the third day prior to the
scheduled Termination Date (i) for the account of the Borrower or (ii) jointly
for the Borrower’s account and the account of any of its Subsidiaries, each
Letter of Credit to be in a minimum amount of $1,000,000 (or the Equivalent
thereof in any Committed Currency determined on the date of delivery of the
applicable Notice of Letter of Credit Request) and each such Letter of Credit
upon its Issuance to expire on or before three days prior to the scheduled
Termination Date (except for Auto-Renewal Letters of Credit as provided in
Section 3.01(d) below); provided, however, that an Issuing Bank shall not be
obligated to, and shall not, Issue any Letter of Credit if:
(i)    after giving effect to the Issuance of such Letter of Credit, the sum of
the then outstanding aggregate amount of all Letter of Credit Liability and the
then outstanding principal amount of all Advances, shall exceed the aggregate
amount of the Commitments then in effect; provided, that, the respective Issuing
Bank may assume that the aggregate amount of the Commitments then in effect
shall not be so exceeded if it has not been so informed by the Designated Agent
within two Business Days after receiving the notice delivered by the Borrower
pursuant to Section 3.03 below;
(ii)    after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of Letter of Credit Liability in respect of all
Letters of Credit shall exceed $500,000,000; provided, that, the respective
Issuing Bank may assume that such amount shall not be so exceeded if it has not
been so informed by the Designated Agent within two Business Days after
receiving the notice delivered by the Borrower pursuant to Section 3.03 below;
(iii)    after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of all Letter of Credit Liability in respect of
Letters of Credit Issued by such Issuing Bank shall exceed the Issuing
Commitment of such Issuing Bank; or
(iv)    the Borrower is not able to meet any of the applicable conditions set
forth in Article IV, and the Designated Agent or the Majority Lenders shall have
notified the Issuing


37



--------------------------------------------------------------------------------





Banks and the Borrower that no further Letters of Credit are to be Issued by the
Issuing Banks due to such failure, and such notice has not been withdrawn.
The Borrower agrees that, in connection with each Letter of Credit issued on
behalf of one or more of its subsidiaries, it will be fully responsible for the
reimbursement of disbursements and the payment of interest thereon as provided
in Section 3.03, and for the payment of the fees due under Section 3.05, to the
same extent as if such Letter of Credit were issued on its own behalf (and the
Borrower hereby irrevocably waives any defenses that might otherwise be
available to it as a guarantor of the obligations of any subsidiary on whose
behalf any such Letter of Credit is issued).
(c)    Each Issuing Bank shall provide to the Designated Agent in writing,
within two Business Days of the last Business Day of each month, a report with
respect to the outstanding Letters of Credit issued by such Issuing Bank, which
report shall (i) set forth the undrawn amount and drawn but unreimbursed amount
as of the end of each day during that month of all such Letters of Credit and
(ii) shall calculate the Letter of Credit Liability in respect of such Letters
of Credit on such date (converting any amounts of the Letter of Credit Liability
which are denominated in a Committed Currency to Dollars for purposes of such
calculation). Promptly after receiving such reports, the Designated Agent shall
forward copies thereof to the Borrower.
(d)    If the Borrower so requests, an Issuing Bank shall issue a Letter of
Credit that has automatic renewal provisions (an “Auto-Renewal Letter of
Credit”); provided, that any such Auto-Renewal Letter of Credit must permit the
respective Issuing Bank to prevent any such renewal at least once in each
twelve-month period (commencing with its date of Issuance) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Renewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
respective Issuing Bank to permit the renewal of such Letter of Credit at any
time, provided, however, that, in no event shall an Issuing Bank permit any such
renewal if such Issuing Bank has received notice on or before the day that is
five Business Days before the Non-Renewal Notice Date from the Designated Agent
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied. Notwithstanding the above, nothing in this Section 3.01(d) shall
limit the ability of the respective Issuing Bank to exercise any of its rights
with respect to any Auto-Renewal Letter of Credit after the termination of this
Agreement.
(e)    Each Issuing Bank shall notify the Designated Agent in writing upon the
reduction or termination of any Letter of Credit Issued by it within two
Business Days after any such reduction or termination.
(f)    Within the limits of the obligations of the Issuing Banks set forth above
and in Section 3.02, the Borrower may request the Issuing Banks to Issue one or
more Letters of Credit, reimburse the Issuing Banks for payments made thereunder
pursuant to Section 3.04(a) and request the Issuing Banks to Issue one or more
additional Letters of Credit under this Section 3.01.
SECTION 3.02 Issuing the Letters of Credit. Each Letter of Credit shall be
Issued on three Business Days’ (or such shorter period as the Issuing Bank may
agree) notice from the Borrower to the respective Issuing Bank and the
Designated Agent as provided in a Notice of Letter of Credit Request (each such
notice of letter of credit request, a “Notice of Letter of Credit Request”) in
the form of Exhibit A-2 hereto, accompanied by the proposed form of such Letter
of Credit in form and substance satisfactory to such Issuing Bank. On the date
specified by the Borrower in such notice and upon fulfillment of the applicable
conditions set forth in Section 4.02, such Issuing Bank will Issue such Letter
of Credit and shall promptly notify the Designated Agent thereof.


38



--------------------------------------------------------------------------------





SECTION 3.03 Reimbursement Obligations. (a)  The Borrower shall:
(i)    pay to the respective Issuing Bank an amount, in the currency of such
Letter of Credit, equal to, and in reimbursement for, each amount which such
Issuing Bank pays under any Letter of Credit (such amount to be notified to the
Borrower on or before the date of payment by such Issuing Bank) not later than
the date which occurs three Business Days after payment of such amount by such
Issuing Bank under such Letter of Credit; provided, that if the Borrower fails
to make any such reimbursement payment when due, if such payment relates to a
Letter of Credit denominated in a Committed Currency, automatically and with no
further action required, the obligation of the Borrower to reimburse such amount
shall be permanently converted into an obligation to reimburse an amount of
Dollars the Equivalent of which in such Committed Currency equals the amount
paid by such Issuing Bank under such Letter of Credit; and
(ii)    pay to such Issuing Bank interest on any amount paid by such Issuing
Bank under any Letter of Credit from the date on which such Issuing Bank pays
such amount under any Letter of Credit until such amount is reimbursed in full
to such Issuing Bank pursuant to clause (i) above, payable on demand, at a rate
per annum equal to the rate per annum required to be paid on Base Rate Advances;
provided, that, if the Borrower shall not have reimbursed the respective Issuing
Bank within three Business Days of payment by such Issuing Bank as provided in
paragraph (i) above, the Borrower shall thereafter until such amount is
reimbursed in full to such Issuing Bank pay interest, payable on demand, at a
fluctuating rate per annum equal to 2% per annum above the rate per annum
required to be paid on Base Rate Advances immediately prior to the date on which
such Issuing Bank makes such payment under such Letter of Credit.
(b)    All amounts to be reimbursed to an Issuing Bank in accordance with
subsection (a) above may, at the Borrower’s option and subject to the
limitations set forth in Section 2.01 (inclusive of minimum borrowing
limitations), be paid from the proceeds of Advances.
(c)    All payments in respect of Letters of Credit shall be made free and clear
of all claims, charges, offsets or deductions whatsoever.
SECTION 3.04 Participations Purchased by the Lenders. (a)  On the date of
Issuance of each Letter of Credit the respective Issuing Bank shall be deemed
irrevocably and unconditionally to have sold and transferred to each Lender
without recourse or warranty, and each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from such Issuing Bank,
an undivided interest and participation, to the extent of such Lender’s LC
Commitment Percentage in effect from time to time, in such Letter of Credit and
all Letter of Credit Liability relating to such Letter of Credit and all
documents securing, guaranteeing, supporting, or otherwise benefiting the
payment of such Letter of Credit Liability.
(b)    In the event that any reimbursement obligation under Section 3.04(a) is
not paid within three Business Days after the due date to the respective Issuing
Bank with respect to any Letter of Credit, such Issuing Bank shall promptly
notify the Designated Agent who shall promptly notify the Lenders of the amount
of such reimbursement obligation (or the Equivalent thereof in Dollars in the
case of Letters of Credit denominated in an Committed Currency) and each Lender
shall pay to such Issuing Bank, in lawful money of the United States and in same
day funds, an amount equal to such Lender’s LC Commitment Percentage then in
effect of the amount of such unpaid reimbursement obligation with such payment
to be made on the date of notification to such Lender, if such notification is
made prior to 11:00 A.M. (New York City time) on a Business Day and if such
notification is made after 11:00 A.M. (New York City time) on a Business Day,
such payment to be made on the immediately succeeding Business Day, and in each
case with interest at the Federal Funds Rate for each day after such payment is
due until such amount is paid to such Issuing Bank.


39



--------------------------------------------------------------------------------





(c)    Promptly after the respective Issuing Bank receives a payment (including
interest payments) on account of a reimbursement obligation with respect to any
Letter of Credit, such Issuing Bank shall promptly pay to each Lender which
funded its participation therein, in lawful money of the United States, the
Equivalent in Dollars of the funds so received, in an amount equal to such
Lender’s LC Commitment Percentage thereof.
(d)    Upon the request of any Lender, the Designated Agent shall furnish, or
cause the respective Issuing Bank to furnish, to such Lender copies of any
outstanding Letter of Credit as may be reasonably requested by such Lender.
(e)    The obligation of each Lender to make payments under subsection (b) above
shall be unconditional and irrevocable and shall remain in effect after the
occurrence of the Termination Date with respect to any Letter of Credit that was
Issued by the respective Issuing Bank on behalf of the Borrower or any
Subsidiary thereof (or, in the case of an Auto-Renewal Letter of Credit, most
recently renewed) on or before the Termination Date and such payments shall be
made under all circumstances, including, without limitation, any of the
circumstances referred to in Section 3.06 other than in connection with
circumstances involving any willful misconduct or gross negligence of such
Issuing Bank in Issuing a Letter of Credit or in determining whether documents
presented under a Letter of Credit comply with the terms thereof.
(f)    If any payment received on account of any reimbursement obligation with
respect to a Letter of Credit and distributed to a Lender as a participant under
Section 3.04(c) is thereafter recovered from the respective Issuing Bank in
connection with any bankruptcy or insolvency proceeding relating to the
Borrower, each Lender which received such distribution shall, upon demand by
such Issuing Bank, repay to such Issuing Bank such Lender’s ratable share of the
amount so recovered together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered) of any interest or other amount
paid or payable by such Issuing Bank in respect of the total amount so
recovered.
SECTION 3.05 Letter of Credit Fees. (a)  The Borrower hereby agrees to pay to
the Designated Agent for the account of each Lender (in accordance with its
Letter of Credit Exposure), a letter of credit fee on the maximum amount
available to be drawn under each Letter of Credit from time to time (the
determination of such maximum amount to give effect to the actual amount that
can be drawn thereunder during the relevant period for which such letter of
credit fee is calculated and to assume compliance with all conditions for
drawing) at a rate per annum equal to (i) in the case of any portion of such
Letter of Credit that shall not be cash collateralized in accordance with
Section 2.10, the Applicable Margin applicable to Eurocurrency Rate Advances
(but determined as of the most recent CDS Determination Date for Letters of
Credit) in effect from time to time while such Letter of Credit is outstanding
and (ii) in the case of any portion of such Letter of Credit that shall be cash
collateralized in accordance with Section 2.10, a rate equal to the Commitment
Fee Percentage in effect from time to time while such Letter of Credit is
outstanding, from the date of Issuance of each such Letter of Credit until the
expiry date of each such Letter of Credit, payable quarterly in arrears on the
fourth Business Day of each January, April, July and October prior to the expiry
date of each such Letter of Credit and on the expiry date of each such Letter of
Credit.
(b)    Issuing Bank Fees. The Borrower hereby agrees to pay directly to each
Issuing Bank, for its own account, a fronting fee which shall accrue at a rate
per annum separately agreed upon between the Borrower and the applicable Issuing
Bank on the average daily undrawn amount of the outstanding Letters of Credit
issued by such Issuing Bank during the period from and including the


40



--------------------------------------------------------------------------------





Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which the last of such Letters of Credit expires,
terminates or is drawn in full. In addition, the Borrower shall pay directly to
each Issuing Bank for its own account such customary issuance, presentation,
amendment and other processing fees as are specifically agreed to in a writing
between the Borrower and such Issuing Bank. Such customary fees and standard
costs and charges are due and payable as separately agreed and are
non-refundable.
SECTION 3.06 Indemnification; Nature of the Issuing Banks’ Duties. The
obligations of the Borrower hereunder with respect to Letters of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms hereof under all circumstances, including, without limitation, any of the
following circumstances:
(i)    any lack of validity or enforceability of any Letter of Credit or this
Agreement or any agreement or instrument relating thereto;
(ii)    the existence of any claim, setoff, defense or other right which the
Borrower or the applicable Subsidiary may have at any time against the
beneficiary, or any transferee, of any Letter of Credit, or the Issuing Banks,
any Lender, or any other Person;
(iii)    any draft, certificate, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(iv)    any lack of validity, effectiveness, or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part;
(v)    any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the Letters of Credit;
(vi)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the obligations of the Borrower in respect of the
Letters of Credit or any other amendment or waiver of or any consent to
departure from all or any of this Agreement;
(vii)    payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to strictly comply with the
terms of such Letter of Credit; or
(viii)    any misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit;
provided, that, notwithstanding the foregoing, an Issuing Bank shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct.


41



--------------------------------------------------------------------------------





SECTION 3.07 Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce No.600
(the “UCP”) shall in all respects be deemed a part of this Article III as if
incorporated herein and shall apply to the Letters of Credit, except, in the
case of any Letter of Credit, to the extent the Borrower and the applicable
Issuing Bank shall otherwise agree.
SECTION 3.08 Additional Issuing Banks.
(a)    The Borrower may at any time, upon at least five Business Days’ prior
written notice to the Designated Agent and the Lenders, designate as an Issuing
Bank any Lender that has agreed in writing to act as an Issuing Bank and the
Issuing Commitment of such Lender. Thereupon any Lender so designated as an
Issuing Bank shall thenceforth issue Letters of Credit on the terms and subject
to the conditions herein, and the Designated Agent shall record all relevant
information with respect to such Lender as such Issuing Bank and its Issuing
Commitment in the Register.
(b)    The Borrower may at any time, upon at least 5 Business Days’ prior
written notice to the respective Issuing Bank and the Designated Agent, increase
the Issuing Commitment of an Issuing Bank and, if it shall so elect, at the same
time reduce by an equivalent amount the Issuing Commitment of one or more of the
other Issuing Banks; provided, that such notice is consented to by each Issuing
Bank affected by such increase and decrease and provided, further, that the
Designated Agent shall record each such increase and decrease of the Issuing
Commitment of the respective Issuing Bank in the Register.
SECTION 3.09 Dollar Payment Obligation. Notwithstanding any other term or
provision hereof to the contrary, if the Borrower fails to reimburse the
respective Issuing Bank for any payment made by such Issuing Bank under a Letter
of Credit denominated in a Committed Currency by the close of business on the
Business Day when due at the office designated therefor by such Issuing Bank
specified for such reimbursement payment, then the payment made by such Issuing
Bank in such Committed Currency shall be converted into Dollars (the “Dollar
Payment Amount”) by such Issuing Bank as provided for herein, and the Borrower
agrees that it shall be unconditionally obligated to, and shall immediately,
reimburse such Issuing Bank the Dollar Payment Amount at the office designated
therefor by such Issuing Bank.
SECTION 3.10 Survival of Provisions; Cash Collateral. The provisions in this
Article shall survive the Termination Date in respect of all Letters of Credit
outstanding thereafter. To the extent any Letter of Credit will remain
outstanding after the Termination Date, the Borrower shall, on the Termination
Date, deposit into the LC Collateral Account held by the Designated Agent cash
(in the currency of such Letter of Credit) in an amount equal to the undrawn
amount (to the extent not yet collateralized by cash) of such Letter of Credit
as security for the reimbursement of drawings thereunder which shall be used to
reimburse the applicable Issuing Bank promptly upon a drawing under such Letter
of Credit and, to the extent of any funded participation, to repay such funded
participation, if any, with the respective portion thereof to be returned to the
Borrower when such Letter of Credit expires or is returned to the applicable
Issuing Bank, and in connection therewith the Borrower shall execute all
documents as reasonably requested by the Designated Agent.


42



--------------------------------------------------------------------------------





ARTICLE IV

CONDITIONS OF LENDING
SECTION 4.01 Conditions Precedent to Effectiveness of Section 2.01. Section 2.01
of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which all of the following conditions precedent have been
satisfied or waived in accordance with Section 9.01:
(a)    the Designated Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Designated Agent (which may include
facsimile or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement;
(b)    the Designated Agent shall have received on or before the Effective Date
the following, each dated as of the Effective Date: (i) certified copies of the
resolutions of the Board of Directors of the Borrower or the Executive Committee
of such Board authorizing the execution and delivery of this Agreement and the
other documents related hereto; (ii) a certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the name and true signature of
the officer of the Borrower executing this Agreement on its behalf; and (iii) an
opinion or opinions of counsel for the Borrower (which may be in-house counsel,
external counsel or a combination of the two), substantially to the effect set
forth in Exhibit C hereto;
(c)    any consents or approvals of governmental or regulatory authorities, and
any consents or approvals of third parties required under material agreements of
the Borrower, that in either case are necessary in connection with this
Agreement or the consummation of the transactions contemplated hereby shall have
been obtained and shall remain in effect;
(d)    there shall have occurred no material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, since September 30, 2017, except as disclosed in
reports filed by the Borrower and its Subsidiaries, if any, during the period
from September 30, 2017, to the date hereof pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended, copies of which have been furnished
to the Lenders prior to the date hereof (including by posting on the website of
the SEC at http://www.sec.gov);
(e)    all of the representations and warranties contained in Section 5.01 shall
be correct in all material respects on and as of the Effective Date, before and
after giving effect to such date (except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall have been correct in all material respects on and as of such
earlier date);
(f)    no event shall have occurred and be continuing, or shall result from the
occurrence of the Effective Date, that constitutes an Event of Default or event
that with the giving of notice or passage of time or both would constitute an
Event of Default; and
(g)    all advances, interest, fees and other amounts accrued for the accounts
of or owed to the lenders under the Existing Credit Agreement (whether or not
due at the time) shall have been or shall simultaneously be paid in full and the
commitments of the lenders under such agreement shall have been or shall
simultaneously be terminated.


43



--------------------------------------------------------------------------------





SECTION 4.02 Conditions Precedent to Each Borrowing/Issuance. The obligation of
each Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) and the obligation of each Issuing Bank to Issue each Letter
of Credit (including the initial Letters of Credit) shall be subject to the
further conditions precedent that the Effective Date shall have occurred and on
the date of such Borrowing or Issuance the following statements shall be true
(and each of the giving of the applicable Notice of Borrowing and the acceptance
by the Borrower of the proceeds of such Borrowing and the request for Issuance
by the Borrower shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing or Issuance such statements are true):
(a)    the representations and warranties contained in Section 5.01 (other than
Section 5.01(d)) are true and correct in all material respects on and as of the
date of such Borrowing or Issuance, before and after giving effect to such
Borrowing or Issuance and to the application of the proceeds therefrom, as
though made on and as of such date (except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall have been correct in all material respects
on and as of such earlier date); and
(b)    no event has occurred and is continuing, or would result from such
Borrowing or Issuance or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.
SECTION 4.03 Determinations Under Section 4.01. For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless the Designated Agent shall
have received notice from such Lender prior to the date that the Borrower, by
notice to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Designated Agent shall promptly notify the Lenders and
the Borrower of the occurrence of the Effective Date.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
SECTION 5.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the Effective Date and from time to time
thereafter as required under this Agreement as follows:
(a)    The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Borrower is duly
qualified and in good standing as a foreign corporation authorized to do
business in each jurisdiction (other than its jurisdiction of incorporation) in
which the nature of its activities or the character of the properties it owns or
leases make such qualification necessary and in which the failure so to qualify
would have a material adverse effect on the financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole.
(b)    The execution, delivery and performance by the Borrower of this Agreement
and each of the Notes, if any, delivered hereunder are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action
and do not contravene (i) the Borrower’s certificate of incorporation or by-laws
or (ii) any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any material contractual restriction binding on or
affecting the Borrower; no authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority


44



--------------------------------------------------------------------------------





or regulatory body is required for the due execution, delivery and performance
by the Borrower of this Agreement or the Notes, if any; and this Agreement is
and each of the Notes, when delivered hereunder, will be the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and general principles of equity.
(c)    The Borrower’s most recent annual report on Form 10-K, containing the
consolidated balance sheet of the Borrower and its Subsidiaries, and the related
consolidated statements of income and of cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to each Lender pursuant to
Section 6.01(e)(ii) or as otherwise furnished to the Lenders (including by
posting on the website of the SEC at http://www.sec.gov), fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at the
date of such balance sheet and the consolidated results of operations of the
Borrower and its Subsidiaries for the fiscal year ended on such date, all in
accordance with generally accepted accounting principles consistently applied.
(d)    There is no pending or, to the Borrower’s knowledge, threatened claim,
action or proceeding affecting the Borrower or any of its Subsidiaries which
could reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole,
or which could reasonably be expected to affect the legality, validity or
enforceability of this Agreement; and to the Borrower’s knowledge, the Borrower
and each of its Subsidiaries have complied, and are in compliance, with all
applicable laws, rules, regulations, permits, orders, consent decrees and
judgments, except for any such matters which have not had, and would not
reasonably be expected to have, a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole.
(e)    The Borrower and the ERISA Affiliates have not incurred and are not
reasonably expected to incur any material liability in connection with their
Single Employer Plans or Multiple Employer Plans, other than ordinary
liabilities for benefits; neither the Borrower nor any ERISA Affiliate has
incurred or is reasonably expected to incur any material withdrawal liability
(as defined in Part I of Subtitle E of Title IV of ERISA) to any Multiemployer
Plan; and no Multiemployer Plan of the Borrower or any ERISA Affiliate is
reasonably expected to be in reorganization or to be terminated, within the
meaning of Title IV of ERISA.
(f)    The Borrower has implemented and will maintain policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
directors, officers and employees with applicable Anti-Corruption Laws and
Sanctions Laws, and is in compliance with applicable Anti-Corruption Laws and
Sanctions Laws in all material respects. None of the Borrower or any Subsidiary
or, to the knowledge of the Borrower, any director, officer or employee of the
Borrower or any Subsidiary acting in connection with or benefitting from the
credit facility established hereby, is a Sanctioned Person. No borrowing of
Advances will be made by the Borrower or Letter of Credit issued at the request
of the Borrower (A) for the purpose of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person, in violation of applicable Anti-Corruption Laws or (B) for the
purpose of financing, funding or facilitating unauthorized transactions with any
Sanctioned Person. To the knowledge of the Borrower, no transactions undertaken
by the Borrower hereunder will be undertaken in violation of applicable
Anti-Corruption Laws or Sanctions Laws.
SECTION 5.02 Additional Representations and Warranties of the Borrower as of
Each Increase Date and Each Extension Date. The Borrower represents and warrants
on each Increase Date


45



--------------------------------------------------------------------------------





and each Extension Date (and at no other time) that, as of each such date, the
following statements shall be true:
(a)    there has been no material adverse change in the business, financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole, since the date of the audited financial statements of the Borrower
and its Subsidiaries most recently delivered to the Lenders pursuant to
Section 6.01(e)(ii) prior to the applicable Increase Date or Extension Date, as
the case may be (except as disclosed in periodic or other reports filed by the
Borrower and its Subsidiaries pursuant to Section 13 of the Securities Exchange
Act of 1934, as amended, during the period from the date of the then most
recently delivered audited financial statements of the Borrower and its
Subsidiaries pursuant to Section 6.01(e)(ii) to the date of the notice of the
Borrower’s request for an increase in the aggregate Commitments related to such
Increase Date or for an extension of the Termination Date then in effect related
to such Extension Date, as the case may be); and
(b)    the representations and warranties contained in Section 5.01 are correct
in all material respects on and as of such date, as though made on and as of
such date (except to the extent that such representations and warranties relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date).
ARTICLE VI

COVENANTS OF THE BORROWER
SECTION 6.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Majority Lenders shall otherwise consent in writing:
(a)    Compliance with Laws, etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
permits, orders, consent decrees and judgments binding on the Borrower and its
Subsidiaries, including ERISA and the Patriot Act, the failure with which to
comply would have a material adverse effect on the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole.
(b)    Payment of Taxes, etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, if
the failure to pay and discharge would have a material adverse effect on the
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, (i) all taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims which, if unpaid, would
by law become a Lien upon its property; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP.
(c)    Preservation of Corporate Existence, etc. Subject to Section 6.02(a),
preserve and maintain its corporate existence, rights (charter and statutory)
and franchises; provided, however, that the Borrower shall not be required to
preserve any right or franchise if the loss thereof would not have a material
adverse effect on the business, financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole.


46



--------------------------------------------------------------------------------





(d)    Maintenance of Interest Coverage Ratio. Maintain as of the last day of
each fiscal quarter of the Borrower, commencing with the first fiscal quarter of
the Borrower following the Effective Date, the ratio of (i) Consolidated EBITDA
for the Measurement Period ending on such day to (ii) Consolidated Interest
Expense for the Measurement Period ending on such day of not less than 3.00 to
1.00.
(e)    Reporting Requirements. Furnish to the Designated Agent, on behalf of the
Lenders and the Issuing Banks:
(i)    as soon as available and in any event within 50 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a copy of
the Borrower’s quarterly report to shareholders on Form 10-Q as filed with the
Securities and Exchange Commission (the “SEC”), in each case containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and consolidated statements of income and of cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, and a certificate
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller (A) stating that
no Event of Default, or event that with the giving of notice or passage of time
or both would constitute an Event of Default, has occurred and is continuing and
(B) containing a schedule which shall set forth the computations used by the
Borrower in determining compliance with the covenant contained in
Section 6.01(d); provided that the quarterly report on Form 10-Q required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;
(ii)    as soon as available and in any event within 100 days after the end of
each fiscal year of the Borrower, a copy of the Borrower’s annual report to
shareholders on Form 10-K as filed with the SEC, containing consolidated
financial statements of the Borrower and its Subsidiaries for such year and a
certificate of any of the Borrower’s Chairman of the Board of Directors,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
(A) stating that no Event of Default, or event that with the giving of notice or
passage of time or both would constitute an Event of Default, has occurred and
is continuing and (B) containing a schedule which sets forth the computations
used by the Borrower in determining compliance with the covenant contained in
Section 6.01(d); provided that the annual report on Form 10-K required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;
(iii)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of an Event of Default, and each event that with the
giving of notice or passage of time or both would constitute an Event of
Default, a statement of any Responsible Officer setting forth details of such
Event of Default or event continuing on the date of such statement, and the
action which the Borrower has taken and proposes to take with respect thereto;
(iv)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, notice of any actions, suits and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Borrower or any of its
Subsidiaries of the type described in Section 5.01(d);
(v)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, written notice of any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiaries or any of their respective
properties which could reasonably be expected to


47



--------------------------------------------------------------------------------





materially and adversely affect the financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole;
(vi)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of any ERISA Event which could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole, a statement
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller describing such
ERISA Event and the action, if any, which the Borrower has taken and proposes to
take with respect thereto;
(vii)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge of receipt thereof by the Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, a copy of each notice received by the Borrower
or any ERISA Affiliate concerning (A) the imposition of withdrawal liability (as
defined in Part I of Subtitle E of Title IV of ERISA) by a Multiemployer Plan,
which withdrawal liability could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, (B) the reorganization or termination, within
the meaning of Title IV of ERISA, of any Multiemployer Plan, which
reorganization or termination could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, or (C) the amount of liability incurred, or
which may be incurred, by the Borrower or any ERISA Affiliate in connection with
any event described in subclause (vii)(A) or (vii)(B) above; and
(viii)    such other material information reasonably related to any Lender’s
credit analysis of the Borrower or any of its Subsidiaries as any Lender through
the Designated Agent may from time to time reasonably request.
SECTION 6.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, without
the written consent of the Majority Lenders:
(a)    Mergers, etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole (whether now owned or hereafter acquired), to,
any Person, or permit any of its Subsidiaries to do so, unless (i) immediately
after giving effect to such proposed transaction, no Event of Default or event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default would exist and (ii) in the case of any such merger to which
the Borrower is a party, the Borrower is the surviving corporation.
ARTICLE VII

EVENTS OF DEFAULT
SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Advance or any
reimbursement obligation under any Letter of Credit when the same becomes due
and payable; or the Borrower shall fail to pay any interest on any Advance, or
on any reimbursement obligation under any Letter of Credit or any fee or other
amount payable under this Agreement, in each case within three Business Days
after such interest, fee or other amount becomes due and payable; or
(b)    Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) delivered in writing and identified as
delivered in connection with this Agreement shall prove to have been incorrect
in any material respect when made; or


48



--------------------------------------------------------------------------------





(c)    The Borrower shall fail to perform or observe any covenant contained in
Section 6.01(d), Section 6.01(e)(iii) or Section 6.02; or
(d)    The Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
the failure to perform or observe such other term, covenant or agreement shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Designated Agent or the Majority Lenders; or
(e)    The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt of the Borrower or such Subsidiary which
is outstanding in a principal amount of at least $250,000,000 in the aggregate
(but excluding Debt arising hereunder) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure (i) shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt
and (ii) shall not have been cured or waived; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to prepay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof; or
(f)    The Borrower or any Material Subsidiary shall generally not pay its Debts
as such Debts become due, or shall admit in writing its inability to pay its
Debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Material Subsidiary seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for substantially all of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
Material Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or
(g)    Any money judgment, writ or warrant of attachment or similar process
against the Borrower, any Material Subsidiary or any of their respective assets
in an amount in excess of $250,000,000 (exclusive of any amount covered by a
nationally recognized financially sound insurer that has received notice of the
claim to which such money judgment, writ or warrant of attachment or similar
process relates and has not denied coverage or otherwise denied liability in
respect thereof) is entered and shall remain undischarged, unvacated, unbonded
or unstayed for a period of 30 days or, in any case, within five days of any
pending sale or disposition of any asset pursuant to any such process;
then, and in any such event, the Designated Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Borrower, (A)
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, (B) declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by


49



--------------------------------------------------------------------------------





the Borrower, (C) declare the obligation of the Issuing Banks to issue further
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and/or (D) demand from time to time that the Borrower pay to the
Designated Agent for the benefit of the Issuing Banks, an amount in immediately
available funds (in Dollars) equal to the then outstanding Letter of Credit
Liability which shall be held by the Designated Agent as cash collateral in the
LC Collateral Account under the exclusive control and dominion of the Designated
Agent and applied to the reduction of such Letter of Credit Liability as
drawings are made on outstanding Letters of Credit; provided, however, that in
the event of an actual or deemed entry of an order for relief with respect to
the Borrower under the Federal Bankruptcy Code, (A) the obligation of each
Lender to make Advances shall automatically be terminated, (B) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrower, (C) all obligations of the
Issuing Banks to issue further Letters of Credit shall be terminated, and/or
(D) the Borrower shall pay to the Designated Agent for the benefit of the
Issuing Banks, an amount in immediately available funds (in the respective
currencies of the outstanding Letters of Credit) equal to the then outstanding
Letter of Credit Liability which shall be held by the Designated Agent as cash
collateral in the LC Collateral Account under the exclusive control and dominion
of the Designated Agent and applied to the reduction of such Letter of Credit
Liability as drawings are made on outstanding Letters of Credit. Promptly upon
the expiration or cancellation of any Letter of Credit with respect to which
cash collateral is on deposit in the LC Collateral Account pursuant to this
provision or otherwise, the Designated Agent shall (i) return all cash
collateral related to such Letter of Credit to the Borrower by depositing such
amounts in the account identified by the Borrower at such time and (ii)
thereafter, upon the expiration or cancellation of the final Letter of Credit
with respect to which cash collateral is on deposit in the LC Collateral
Account, close the LC Collateral Account.
ARTICLE VIII

THE DESIGNATED AGENT
SECTION 8.01 Authorization and Action. (a)  Each Lender and each Issuing Bank
hereby appoints and authorizes the Designated Agent to take such action as agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Designated Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement of this Agreement or
collection of the Advances), the Designated Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Designated Agent shall not be required to take any
action which exposes the Designated Agent to personal liability or which is
contrary to this Agreement or applicable law. The Designated Agent agrees to
give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.
(b)    Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit Issued by it and the documents associated therewith and such
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Designated Agent in this Article VIII with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
Issued by it or proposed to be Issued by it as fully as if the term “Designated
Agent,” as used in this Article VIII, included such Issuing Bank with respect to
such acts or omissions, and (ii) as additionally provided in this Agreement with
respect to such Issuing Bank.


50



--------------------------------------------------------------------------------





(c)    The Designated Agent may perform any of its duties and exercise its
rights and powers hereunder through any of its Affiliates. Notwithstanding
anything herein to the contrary, the exculpatory provisions of this Article VIII
and the provisions of Sections 9.04 and 9.08 shall apply to any such Affiliate
of the Designated Agent and the Designated Agent shall remain responsible for
the performance of such duties.
(d)    The Co-Syndication Agents, the Co-Documentation Agents, the Managing
Agents and the Joint Lead Arrangers and Joint Book Managers named on the cover
of this Agreement shall have no duties under this Agreement other than those
afforded to them in their capacities as Lenders, and each Lender hereby
acknowledges that the Co-Syndication Agents, the Co-Documentation Agents and the
Joint Lead Arrangers and Joint Book Managers have no liability under this
Agreement other than those assumed by them in their capacities as Lenders.
SECTION 8.02 Designated Agent’s Reliance, etc. Neither the Designated Agent nor
any of its directors, officers, agents or employees shall be liable to any
Lender for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Designated Agent: (i) may treat the Lender which made any Advance (or purchased
or funded a participation with respect to a Letter of Credit) as the holder of
the Debt resulting therefrom until the Designated Agent receives and accepts an
Assumption Agreement entered into by an Assuming Lender as provided in Section
2.19 or 2.20, as the case may be, or an Assignment and Acceptance entered into
by such Lender, as assignor, and an Eligible Assignee, as assignee, as provided
in Section 9.07; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (iii)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations (whether written
or oral) made in or in connection with this Agreement; (iv) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement on the part of the Borrower
or to inspect the property (including the books and records) of the Borrower;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be received by
telecopier) believed by it to be genuine and signed or sent by the proper party
or parties.
SECTION 8.03 The Designated Agent and its Affiliates. With respect to its
Commitment and the Advances made by it and any Note or Notes issued to it, the
Designated Agent shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Designated
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the Designated Agent in its individual capacity. The
Designated Agent and its respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with the Borrower,
any of its subsidiaries and any Person who may do business with or own
securities of the Borrower or any such subsidiary, all as if the Designated
Agent were not the Designated Agent and without any duty to account therefor to
the Lenders.
SECTION 8.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Designated Agent, any Issuing Bank
or any other Lender and based on the financial statements referred to in
Section 5.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Designated Agent, any Issuing Bank or any other Lender and
based on such documents and information as it shall


51



--------------------------------------------------------------------------------





deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.
SECTION 8.05 Indemnification.  
(a)    The Lenders severally agree to indemnify the Designated Agent (to the
extent not reimbursed by the Borrower but without affecting the Borrower’s
obligations with respect thereto), ratably according to the respective principal
amounts of Advances then owing to each of them (or, if no Advances are at the
time outstanding or if any Advances are then owing to Persons which are not
Lenders, ratably according to the respective amounts of their Commitments), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Designated Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Designated Agent under this Agreement in its
capacity as such; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Designated Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Designated Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by the Designated Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal or bankruptcy proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Designated Agent is not reimbursed for such expenses by
the Borrower.
(b)    Issuing Bank. The Lenders severally agree to indemnify each Issuing Bank
(to the extent not reimbursed by the Borrower), ratably according to their
respective LC Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of this Agreement and the Letters of Credit issued by it or any
action taken or omitted by such Issuing Bank under this Agreement or the Letters
of Credit Issued by it; provided, that, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse such Issuing Bank promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by such Issuing Bank in connection with the preparation,
execution, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or the Letters of
Credit Issued by it, to the extent that the Issuing Bank is not reimbursed for
such expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs expenses or disbursements, this
Section 8.05(b) applies whether any such investigation, litigation or proceeding
is brought by the Designated Agent, any Issuing Bank any Lender or a third
party.
SECTION 8.06 Successor Designated Agent. The Designated Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower and such
resignation shall be effective upon the appointment of a successor Designated
Agent as provided herein. Upon any such resignation, the Majority Lenders shall
have the right (with the consent of the Borrower unless an Event of Default has
occurred and is continuing) to appoint a successor Designated Agent (which shall
be a Lender). If no successor Designated Agent shall have been so appointed by
the Majority Lenders, and shall have accepted such appointment, within 30 days
after the retiring Designated Agent’s giving of notice of resignation, then the
retiring Designated Agent may, on behalf of the Lenders, appoint a


52



--------------------------------------------------------------------------------





successor Designated Agent. Any successor Designated Agent appointed hereunder
shall be a commercial bank organized or licensed under the laws of the United
States or of any State thereof, or an Affiliate of any such commercial bank,
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Designated Agent hereunder by a successor
Designated Agent, such successor Designated Agent shall thereupon succeed to and
become vested with all the rights, powers, discretion, privileges and duties of
the retiring Designated Agent, and the retiring Designated Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Designated Agent’s resignation hereunder as Designated Agent, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Designated Agent under this
Agreement.
SECTION 8.07 Certain Lender Representations, Etc.
(a)    Each Lender represents and warrants, as of the date such Person became a
Lender party hereto, to, and from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of the Designated Agent and the institutions named as Co-Administrative
Agents, Co-Syndication Agents, Co-Documentation Agents, Managing Agents and
Joint Lead Arrangers and Joint Book Managers on the cover page of this Agreement
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any of its Subsidiaries, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Advances, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the Letters
of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Letters of Credit,
the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Designated Agent, in its sole discretion, and such Lender.
(b)    In addition, unless clause (i) of the immediately preceding paragraph is
true with respect to such Lender or such Lender has not provided another
representation, warranty and covenant as provided in clause (iv) of the
immediately preceding paragraph, such Lender further represents and warrants, as
of the date such Person became a Lender party hereto, to, and covenants, from
the date such


53



--------------------------------------------------------------------------------





Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Designated Agent and the
institutions named as Co-Administrative Agents, Co-Syndication Agents,
Co-Documentation Agents, Managing Agents and Joint Lead Arrangers and Joint Book
Managers on the cover page of this Agreement and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any of its Subsidiaries, that:
(i) none of the Designated Agent or any of the institutions named as
Co-Administrative Agents, Co-Syndication Agents, Co-Documentation Agents,
Managing Agents and Joint Lead Arrangers and Joint Book Managers on the cover
page of this Agreement or their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by any Person under this Agreement or any
documents related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Advances, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v) no fee or other compensation is being paid directly to the Designated Agent
or any of the institutions named as Co-Administrative Agents, Co-Syndication
Agents, Co-Documentation Agents, Managing Agents and Joint Lead Arrangers and
Joint Book Managers on the cover page of this Agreement or their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Advances, the Letters of Credit, the Commitments or this Agreement.
(c)    The Designated Agent and the institutions named as Co-Administrative
Agents, Co-Syndication Agents, Co-Documentation Agents, Managing Agents and
Joint Lead Arrangers and Joint Book Managers on the cover page of this Agreement
hereby inform the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Advances, the Letters of Credit, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Advances, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Advances, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the


54



--------------------------------------------------------------------------------





transactions contemplated hereby or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.
The following terms shall for purposes of this Section have the meanings set
forth below:
“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE IX

MISCELLANEOUS
SECTION 9.01 Amendments, etc. (a)  No amendment or waiver of any provision of
this Agreement, or consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a) waive
any of the conditions specified in Section 4.01 or 4.02 without the written
consent of each Lender, (b) increase the Commitments of the Lenders (other than
as provided in Section 2.19) or subject the Lenders to any additional
obligations without the written consent of each affected Lender, (c) reduce the
principal of, or interest on, the Advances or any reimbursement obligation in
respect of any Letters of Credit or the fees payable hereunder without the
written consent of each affected Lender, (d) postpone any date fixed for any
payment of principal of, or interest on, the Advances (other than as provided in
Section 2.20), any reimbursement obligation in respect of any Letters of Credit
or any fee without the written consent of each affected Lender, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of
Advances or Letter of Credit Liability, or the number of Lenders which shall be
required for the Lenders or any of them to take any action hereunder without the
written consent of each Lender or (f) amend this Section 9.01 or Section
2.21(a)(ii) without the written consent of each Lender (it being understood
that, for purposes of this proviso, “Lender” shall not include the Borrower or
any of its Affiliates, if a Lender, at the time of any such amendment, waiver or
consent); provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Designated Agent or each Issuing Bank, as the case may
be, in addition to the Lenders required above to take such action, affect the
rights or duties of the Designated Agent or such Issuing Bank, respectively,
under this Agreement or any Note.
SECTION 9.02 Notices, etc. (a)  All notices and other communications provided
for hereunder shall, except as otherwise expressly provided for herein, be in
writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower, at its address at:
The Walt Disney Company
    500 South Buena Vista Street
    Burbank, California 91521
    Attention: Treasurer
    Telecopier Number: (818) 563-1682;
with a copy to:


55



--------------------------------------------------------------------------------







The Walt Disney Company
    500 South Buena Vista Street
    Burbank, California 91521-0523
    Attention: Treasury Operations
    Telecopier Number: (818) 843-7921
    Email: corp.cash.management.group@disney.com;
with a copy to:
The Walt Disney Company
    500 South Buena Vista Street
    Burbank, California 91521
    Attention: Associate General Counsel, Corporate Legal Department
    Telecopier Number: (818) 560-1823;
if to any Issuing Bank, at its respective address at:
JPMorgan Chase Bank, N.A.
        10420 Highland Manor Dr., 4th Floor
        Tampa, FL 3361
        Attention: Standby LC Unit
        Phone Number: 800-364-1969
        Telecopy Number: 856-294-5267
        Email: gts.ib.standby@jpmchase.com;


with a copy to:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd.
NCC5 / 1st Floor
Newark, DE 19713
    Attention: Loan & Agency Services Group
Email: 12012443629@tls.ldsprod.com;
if to any Lender, at its Domestic Lending Office specified on Schedule 1.01
hereto, in the Assumption Agreement or in the Assignment and Acceptance pursuant
to which it became a Lender, as the case may be; and if to the Designated Agent,
at its address at:
JPMorgan Chase Bank, N.A.
Investment Bank Loan Operations
500 Stanton Christiana Rd.
NCC5 / 1st Floor
Newark, DE, 19713
        Attention: Eugene Tull
        Phone Number: (302) 634 - 1112
Email: eugene.h.tulliii@chase.com;
with a copy to:


56



--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, NY 10179
    Attention: Christopher J White
    Phone Number: (212) 270-4890
Email: chris.j.white@Jpmorgan.com;
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 6.01(e)(i) or (ii) shall be delivered to the
Designated Agent as specified in Section 9.02(b) or as otherwise specified to
the Borrower by the Designated Agent; and provided further that such materials
shall be deemed delivered to the Designated Agent to the extent posted and
available on the website of the SEC at www.sec.gov. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Designated Agent pursuant to Article II
or VIII and to an Issuing Bank pursuant to Article III or VIII shall not be
effective until received by the Designated Agent or such Issuing Bank, as the
case may be. Delivery by telecopier, electronic mail or other electronic means
of an executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.
(b)    The Borrower agrees that the Designated Agent may make materials required
to be delivered pursuant to Section 6.01(e)(i) and (ii), as well as any other
written information, documents, instruments (other than the Notes) and other
material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on IntraLinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Designated Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Designated Agent or any of its Affiliates in
connection with the Platform.
(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
reasonably requested by any Lender, the Designated Agent shall deliver a copy of
the Communications to such Lender by e-mail or telecopier. Each Lender agrees
(i) to notify the Designated Agent in writing of such Lender’s e-mail addresses
to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Designated
Agent has on record effective e-mail addresses for such Lender) and (ii) that
any Notice may be sent to such e-mail address.
SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender, any
Issuing Bank or the Designated Agent to exercise, and no delay in exercising,
any right hereunder shall


57



--------------------------------------------------------------------------------





operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
SECTION 9.04 Costs and Expenses. (a) The Borrower agrees promptly to pay all
actual, reasonable and documented costs and expenses (including, without
limitation, the actual, reasonable and documented fees and expenses of one
counsel) of the Designated Agent in connection with the negotiation and
execution of this Agreement and all related documentation and the syndication of
the credit facility established hereby. The Borrower further agrees to pay,
within five Business Days of demand, all actual, reasonable and documented costs
and expenses of the Designated Agent, each Issuing Bank and each Lender, if any,
in connection with the enforcement (whether through legal proceedings or
otherwise) of this Agreement, the Letters of Credit and the other instruments
and documents to be delivered hereunder, including, without limitation, in
connection with the enforcement of rights under this Section 9.04(a); provided,
that any such costs and expenses consisting of fees and expenses of counsel
shall be limited to the actual, reasonable and documented fees and expenses of
one counsel for the Designated Agent and no more than one additional counsel for
the Lenders as a group and the Issuing Banks combined (together with (i) such
local counsel, limited in each case to one such local counsel for the Designated
Agent and one such local counsel for the Lenders as a group and the Issuing
Banks combined per jurisdiction, that may be reasonably required by the
Designated Agent or the Lenders and (ii) if any Lender shall have reasonably
concluded (based upon the advice of counsel) that its representation by counsel
for the Lenders creates a conflict of interest for such counsel, such separate
counsel as such Lender may reasonably require).
(b)    If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.10 or
acceleration of the maturity of the Advances pursuant to Section 7.01 or for any
other reason (other than by reason of a payment pursuant to Section 2.12), the
Borrower shall, within five Business Days of demand by any Lender (with a copy
of such demand to the Designated Agent), pay to such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain such Advance. All obligations of the Borrower under this
Section 9.04 shall survive the making and repayment of the Advances and the
termination of this Agreement.
SECTION 9.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the Designated
Agent to declare the Advances due and payable pursuant to the provisions of
Section 7.01, or to demand payment of (or cash collateralization of) all then
outstanding Letter of Credit Liability, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, but excluding trust accounts) at any time held and other indebtedness
at any time owing by such Lender to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement (including, to the fullest extent permitted by
law, obligations indirectly owed to such Lender by virtue of its purchase of a
participation or sub-participation of the Letter of Credit Liability pursuant to
Section 3.05), whether or not such Lender shall have made any demand under this
Agreement. Each Lender agrees promptly to notify the Borrower and the Designated
Agent after any such set-off and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.


58



--------------------------------------------------------------------------------





The rights of each Lender under this Section are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which such
Lender may have.
SECTION 9.06 Binding Effect. This Agreement shall become effective as specified
in Section 4.01 and, thereafter, shall be binding upon and inure to the benefit
of the Borrower, the Designated Agent, each Lender and each Issuing Bank and
their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of each Lender.
SECTION 9.07 Assignments and Participations. (a)  Each Lender may and, if
requested by the Borrower upon notice by the Borrower delivered to such Lender
and the Designated Agent pursuant to clause (ii) of Section 2.16 will, assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it and any Note or Notes held by it and its
participations in Letter of Credit Liability); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement, (ii) the amount
(without duplication) of the Commitment, pro-rata share of outstanding Advances
and pro-rata share of participations in Letter of Credit Liability of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance) shall not be less than $12,500,000
(unless the assigning Lender shall assign its entire interest hereunder or such
lesser amount is previously agreed among such assigning Lender, the Designated
Agent and the Borrower) or an integral multiple of $500,000 in excess thereof,
(iii) the sum of (A) the amount (without duplication) of the Commitment,
pro-rata share of outstanding Advances and pro-rata share of participations in
Letter of Credit Liability of the assigning Lender being assigned pursuant to
each such assignment and (B) the amount of the commitment and the pro-rata share
of outstanding advances of the assigning Lender being contemporaneously assigned
under the 2016 Credit Agreement, or any agreement extending or replacing such
2016 Credit Agreement, by the Person that is such assigning Lender (in both
cases determined as of the date of the Assignment and Acceptance or similar
agreement with respect to such assignments) shall not be less than $25,000,000
in the aggregate (unless the assigning Lender shall assign its entire interest
hereunder and thereunder or such lesser amount is previously agreed among such
assigning Lender, the Designated Agent and the Borrower) or an integral multiple
of $1,000,000 in excess thereof; provided, however, that if the aggregate amount
of the Commitment of such assigning Lender hereunder and its commitment under
the 2016 Credit Agreement, or any agreement extending or replacing such 2016
Credit Agreement, is less than $25,000,000 on the date of such proposed
assignment, such assigning Lender may assign all, but not less than all, of its
remaining rights and obligations under this Agreement and the 2016 Credit
Agreement, or any agreement extending or replacing such 2016 Credit Agreement
(unless an assignment of a portion of such assigning Lender’s obligations
hereunder and thereunder is otherwise previously agreed among such assigning
Lender, the Designated Agent and the Borrower), (iv) each such assignment shall
be to an Eligible Assignee and (v) the parties to each such assignment (other
than the Borrower) shall execute and deliver to the Designated Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 provided that the Designated
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than any rights
such Lender assignor may have under Sections 2.11, 2.14 and 9.08) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the


59



--------------------------------------------------------------------------------





remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by the Borrower of any of its
obligations under this Agreement or any instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 5.01(c), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Designated Agent, any Issuing Bank, such assigning Lender or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Designated
Agent or the respective Issuing Bank to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Designated Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
(c)    The Designated Agent shall maintain a copy of each Assignment and
Acceptance and each Assumption Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Designated Agent and the Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice to the
Designated Agent.
(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee and, if
applicable, the Borrower, together with any Note subject to such assignment, the
Designated Agent shall, if such Assignment and Acceptance has been completed and
is in substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower and each Issuing Bank.
(e)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it and any Note issued to it hereunder); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Designated Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Lender shall not agree in any participation agreement with any
participant or proposed participant to obtain the consent of such participant
before agreeing to the amendment, modification or waiver of any of the terms of
this


60



--------------------------------------------------------------------------------





Agreement or any Note before consenting to any action or failure to act by the
Borrower or any other party hereunder or under any Note, or before exercising
any rights it may have in respect thereof, unless such amendment, modification,
waiver, consent or exercise would (A) increase the amount of such participant’s
portion of such Lender’s Commitment, (B) reduce the principal amount of or rate
of interest on the Advances, any amount due hereunder with respect to the
Letters of Credit or any fee or other amounts payable hereunder to which such
participant would be entitled to receive a share under such participation
agreement, or (C) postpone any date fixed for any payment of principal of or
interest on the Advances, for amounts due with respect to Letters of Credit or
any fee or other amounts payable hereunder to which such participant would be
entitled to receive a share under such participation agreement. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Advances or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a participant’s
interest in any Commitments, Advances, Notes or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is requested
by such Person and is necessary to establish that such Commitment, Advance, Note
or other obligation is in registered form under Section 5f.103-1(c) of the U.S.
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Designated Agent (in its capacity as Designated
Agent) shall have no responsibility for maintaining a Participant Register.
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower in writing and directly related to the transactions contemplated
hereunder; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender in accordance with the terms of Section 9.09(a).
(g)    No participation or assignment hereunder shall be made in violation of
the Securities Act of 1933, as amended from time to time, or any applicable
state securities laws, and each Lender hereby represents that it will make any
Advance for its own account in the ordinary course of its business and not with
a view to the public distribution or sale thereof.
(h)    Anything in this Agreement to the contrary notwithstanding, any Lender
may at any time assign or create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note issued to it hereunder) in favor of any Federal Reserve
Bank or any foreign central bank having authority over such Lender in accordance
with Regulation A of the Board of Governors of the Federal Reserve System (or
any successor regulation thereto), any applicable operating circular of such
Federal Reserve Bank or any other regulation issued by the applicable foreign
central bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
SECTION 9.08 Indemnification. The Borrower agrees to indemnify and hold harmless
the Designated Agent, each Lender, each Issuing Bank and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted
against any Indemnified Party, in each case


61



--------------------------------------------------------------------------------





arising out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation or proceeding
(whether or not an Indemnified Party is a party thereto) arising out of, related
to or in connection with the Commitments hereunder or the Advances or Letter of
Credit Issuances made pursuant hereto or any transactions in connection
herewith, including, without limitation, any transaction in which any proceeds
of the Advances or any Letter of Credit Issuance are, or are proposed to be,
applied, or any action or proceeding relating to a court order, injunction or
other process or decree restraining or seeking to restrain any Issuing Bank from
paying any amount under any Letter of Credit (collectively, the “Indemnified
Matters”); provided that the Borrower shall have no obligation to any
Indemnified Party under this Section 9.08 with respect to (i) matters for which
such Indemnified Party has been reimbursed by or on behalf of the Borrower
pursuant to any other provision of this Agreement, but only to the extent of
such reimbursement, or (ii) Indemnified Matters found by a court of competent
jurisdiction to have resulted from the willful misconduct or gross negligence of
such Indemnified Party. If any action is brought against any Indemnified Party,
such Indemnified Party shall promptly notify the Borrower in writing of the
institution of such action and the Borrower shall thereupon have the right, at
its option, to elect to assume the defense of such action; provided, however,
that the Borrower shall not, in assuming the defense of any Indemnified Party in
any Indemnified Matter, agree to any dismissal or settlement of such Indemnified
Matter without the prior written consent of such Indemnified Party, which
consent shall not be unreasonably withheld, if such dismissal or settlement (A)
would require any admission or acknowledgment of culpability or wrongdoing by
such Indemnified Party or (B) would provide for any non-monetary relief to any
Person to be performed by such Indemnified Party. If the Borrower so elects, it
shall promptly assume the defense of such action, including the employment of
counsel (reasonably satisfactory to such Indemnified Party) and payment of
expenses. Such Indemnified Party shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (1) the employment of such counsel
shall have been authorized in writing by the Borrower in connection with the
defense of such action or (2) the Borrower shall not have properly employed
counsel reasonably satisfactory to such Indemnified Party to have charge of the
defense of such action, in which case such fees and expenses shall be paid by
the Borrower. If an Indemnified Party shall have reasonably concluded (based
upon the advice of counsel) that the representation by one counsel of such
Indemnified Party and the Borrower creates a conflict of interest for such
counsel, the reasonable fees and expenses of such counsel shall be borne by the
Borrower and the Borrower shall not have the right to direct the defense of such
action on behalf of such Indemnified Party (but shall retain the right to direct
the defense of such action on behalf of the Borrower). Anything in this
Section 9.08 to the contrary notwithstanding, the Borrower shall not be liable
for the fees and expenses of more than one counsel for any Indemnified Party in
any jurisdiction as to any Indemnified Matter or for any settlement of any
Indemnified Matter effected without its written consent. All obligations of the
Borrower under this Section 9.08 shall survive the making and repayment of the
Advances and the termination of this Agreement.
SECTION 9.09 Confidentiality.
(a)    None of the Designated Agent, the Lenders or the Issuing Banks may
disclose to any Person any confidential, proprietary or non-public information
of the Borrower furnished to the Designated Agent, the Lenders or the Issuing
Banks by the Borrower or any of its Subsidiaries (such information being
referred to collectively herein as the “Borrower Information”), except that each
of the Designated Agent, each of the Lenders and each of the Issuing Banks may
disclose Borrower Information (i) to its and its Affiliates’ employees,
officers, directors, agents, auditors and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority or self-regulatory
body, (iii) to the extent required by applicable laws or regulations or by any
subpoena or


62



--------------------------------------------------------------------------------





similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 9.09(a), to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (vii) to the extent such Borrower Information (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 9.09(a) by the Designated Agent,
such Lender or such Issuing Bank, or (B) is or becomes available to the
Designated Agent, such Lender or such Issuing Bank on a non-confidential basis
from a source other than the Borrower, its Affiliates or their respective
officers, directors, agents, auditors and advisors, provided such source is not
bound by a confidentiality agreement or other legal or fiduciary obligations of
secrecy with the Borrower or its Affiliates with respect to the Borrower
Information and (viii) with the consent of the Borrower.
(b)    The Borrower agrees to maintain the confidentiality of any rate provided
by an individual Reference Bank hereunder for purposes of setting the
Eurocurrency Rate (and the name of such Reference Bank), except (i) to its and
its Affiliates’ employees, officers, directors, agents, auditors and advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential on substantially the same terms as provided
herein), (ii) as consented to by the applicable Reference Bank, (iii) to the
extent requested by any regulatory authority or self-regulatory body, (iv) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder or (vi) to the extent such rate (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 9.09(b) by the Borrower, or (B) is
or becomes available to the Borrower on a non-confidential basis from a source
other than the applicable Reference Bank, provided, to its knowledge, such
source is not bound by a confidentiality agreement or other legal or fiduciary
obligations of secrecy with such Reference Bank with respect to the rate.
Notwithstanding the foregoing, it is understood that the Borrower may disclose
to any Lender the average of the rates quoted by the Reference Banks that
provide rate quotes in connection with any determination of the Eurocurrency
Rate.
SECTION 9.10 Patriot Act. Each Lender and the Designated Agent hereby notifies
the Borrower that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow it to identify the Borrower in accordance with the
Patriot Act. The Borrower shall promptly provide such information upon request
by any Lender or the Designated Agent.
SECTION 9.11 Judgment. (a)  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Designated Agent could purchase
Dollars with such other currency at the Designated Agent’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which a
final judgment is given.
(b)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in a Committed Currency into Dollars, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Designated Agent could purchase such Committed Currency with
Dollars


63



--------------------------------------------------------------------------------





at the Designated Agent’s principal office in London at 11:00 A.M. (London time)
on the Business Day preceding that on which final judgment is given.
(c)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender, any Issuing Bank or the
Designated Agent hereunder shall, notwithstanding any judgment in any other
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender, Issuing Bank or the Designated Agent (as the case may
be) of any sum adjudged to be due in such other currency, such Lender, Issuing
Bank or the Designated Agent (as the case may be) may, in accordance with normal
banking procedures, purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender, Issuing Bank or the Designated Agent (as the
case may be) in the applicable Primary Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender, any Issuing Bank or the Designated Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to such Lender, Issuing Bank or the Designated Agent (as
the case may be) in the applicable Primary Currency, such Lender, Issuing Bank
or the Designated Agent (as the case may be) agrees to remit to the Borrower
such excess.
SECTION 9.12 Consent to Jurisdiction and Service of Process. All judicial
proceedings brought against the Borrower with respect to this Agreement or any
instrument or other documents delivered hereunder may be brought in any state or
Federal court in the Borough of Manhattan in the State of New York, and by
execution and delivery of this Agreement, the Borrower accepts, for itself and
in connection with its properties, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement or any
instrument or other document delivered hereunder from which no appeal has been
taken or is available. The Borrower agrees to receive service of process in any
such proceeding in any such court at its office at 77 West 66th Street, 15th
Floor, New York, New York 10023, Attention: Kenneth E. Newman (or at such other
address in the Borough of Manhattan in the State of New York as the Borrower
shall notify the Designated Agent from time to time) and, if the Borrower ever
ceases to maintain such office in the Borough of Manhattan, irrevocably
designates and appoints Corporation Service Company, 1180 Avenue of the
Americas, Suite 210, New York, New York 10036, or any other address in the State
of New York communicated by Corporation Service Company to the Designated Agent,
as its agent to receive on its behalf service of all process in any such
proceeding in any such court, such service being hereby acknowledged by the
Borrower to be effective and binding service in every respect.
SECTION 9.13 Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Designated Agent (acting reasonably, in consultation with the
Borrower and in accordance with the terms of Section 9.01) to be necessary to
reflect the change in currency and to put the Lenders and the Borrower in the
same position, so far as possible, that they would have been in if no change in
such Committed Currency had occurred.
SECTION 9.14 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
SECTION 9.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so


64



--------------------------------------------------------------------------------





executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier or other electronic means shall
be effective as delivery of an original executed counterpart of this Agreement.
A full set of executed counterparts of this Agreement shall be lodged with each
of the Designated Agent and the Borrower. Any Notes issued hereunder shall be
delivered in original hard copy to the Lender requesting such Note.
SECTION 9.16 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the prohibited or unenforceable provision with valid provisions the
economic effect of which comes as close as possible to that of the prohibited or
unenforceable provision.
SECTION 9.17 No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Designated Agent, the Lenders and their Affiliates are acting pursuant to a
contractual relationship on an arm’s-length basis, and the parties hereto do not
intend that the Designated Agent, the Lenders or their Affiliates act or be
responsible as a fiduciary to the Borrower, its management, stockholders,
creditors or any other Person. Each of the Borrower, the Designated Agent, the
Lenders and their Affiliates expressly disclaims any fiduciary relationship and
agrees they are each responsible for making their own independent judgments with
respect to any transactions entered into between them.
SECTION 9.18 Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Designated Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information with respect to the Borrower,
its subsidiaries or their securities. Each Lender represents to the Borrower and
the Designated Agent that (i) it has developed compliance procedures regarding
the use of such material non-public information and that it will handle such
material non-public information in accordance with such procedures and
applicable law, including Federal, state and foreign securities laws, and (ii)
it has identified to the Designated Agent a credit contact who may receive
information that may contain such material non-public information in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.
SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
(exercised in accordance with the relevant Bail-In Legislation) and consents to
and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


65



--------------------------------------------------------------------------------





(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document, subject to the right of such recipient to
decline ownership of such shares or other instruments of ownership, in which
case, subject as provided in the relevant Bail-In Legislation, any such
liability may be reduced or cancelled, as the case may be, to the same extent as
if such shares or other instruments of ownership had been accepted; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
The following terms shall for purposes of this Section have the meanings set
forth below:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
[Remainder of Page Intentionally Left Blank]




66



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.


THE WALT DISNEY COMPANY,
by
 
/s/ Jonathan S. Headley
 
Name: Jonathan S. Headley
 
Title: Senior Vice President, Treasurer and Corporate Real Estate





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Designated Agent,
by
 
/s/ Peter B. Thauer
 
Name: Peter B. Thauer
 
Title: Managing Director





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


JPMorgan Chase Bank, N.A.
 
 
 
 
 
by
/s/ Peter B. Thauer
 
Name: Peter B. Thauer
 
Title: Managing Director









SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


CITIBANK, N.A.
 
 
 
 
 
by
/s/ Michael Vondriska
 
Name: Michael Vondriska
 
Title: Vice President







SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT


BNP PARIBAS




 
 
by
 
 
 
/s/ Sang W. Han
 
Name: Sang W. Han
 
Title: Vice President











 
by
 
 
 
/s/ Karim Remtoula
 
Name: Karim Remtoula
 
Title: Vice President







SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


DEUTSCHE BANK AG NEW YORK BRANCH
 
 
by
 
 
 
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Director







For any Lender requiring a second signature line:




 
by
 
 
 
/s/ Sanjeev Punjabi
 
Name: Sanjeev Punjabi
 
Title: Managing Director









SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


BANK OF AMERICA, N.A.
 
 
by
 
 
 
/s/ Jonathan Tristan
 
Name: Jonathan Tristan
 
Title: Vice President







SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
by
 
 
 
/s/ William O’Daly
 
Name: William O’Daly
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




 
by
 
 
 
/s/ D. Andrew Maletta
 
Name: D. Andrew Maletta
 
Title: Authorized Signatory













SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


GOLDMAN SACHS BANK USA
 
 
by
 
 
 
/s/ Rebecca Kratz
 
Name: Rebecca Kratz
 
Title: Authorized Signatory







SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




HSBC Bank USA, N.A.




 
 
by
 
 
 
/s/ David Wagstaff
 
Name: DAVID WAGSTAFF
 
Title: MANAGING DIRECTOR









SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Mizuho Bank, Ltd.
 
 
by
 
 
 
/s/ Daniel Guevara
 
Name: Daniel Guevara
 
Title: Authorized Signatory







SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




MORGAN STANLEY BANK, N.A.:




 
 
by
 
 
 
/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory











SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
by
 
 
 
/s/ Lillian Kim
 
Name: Lillian Kim
 
Title: Director











SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


ROYAL BANK OF CANADA
 
 
by
 
 
 
/s/ Alfonse Simone
 
Name: Alfonse Simone
 
Title: Authorized Signatory











SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Societe Generale
 
 
by
 
 
 
/s/ Shelley Yu
 
Name: Shelley Yu
 
Title: Director







For any Lender requiring a second signature line:




 
by
 
 
 
 
 
Name:
 
Title:













SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Sumitomo Mitsui Banking Corporation
 
 
by
 
 
 
/s/ James D. Weinstein
 
Name: James D. Weinstein
 
Title: Managing Director









SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


SunTrust Bank
 
 
by
 
 
 
/s/ Michael Kim
 
Name: Michael Kim
 
Title: Vice President







For any Lender requiring a second signature line:




 
by
 
 
 
 
 
Name:
 
Title:













SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


The Toronto-Dominion Bank, New York Branch
 
 
by
 
 
 
/s/ Annie Dorval
 
Name: Annie Dorval
 
Title: Authorized Signatory









SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


U.S. Bank National Association
 
 
by
 
 
 
/s/ Arden Fujiwara
 
Name: Arden Fujiwara
 
Title: Assistant Vice President











SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Wells Fargo Bank, N.A.
 
 
by
 
 
 
/s/ Paul Ingersoll
 
Name: Paul Ingersoll
 
Title: Vice President











SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Agricultural Bank of China Ltd., New York Branch
 
 
by
 
 
 
/s/ Nelson Chou
 
Name: Nelson Chou
 
Title: Senior Vice President







For any Lender requiring a second signature line:




 
by
 
 
 
 
 
Name:
 
Title:













SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Bank of China, Los Angeles Branch
 
 
by
 
 
 
/s/ Lixin Guo
 
Name: Lixin Guo
 
Title: SVP & Branch Manager











SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Industrial and Commercial Bank of China Ltd., New York Branch
 
 
by
 
 
 
/s/ Tony Huang
 
Name: Tony Huang
 
Title: Director







For any Lender requiring a second signature line:




 
by
 
 
 
/s/ Dayi Liu
 
Name: Dayi Liu
 
Title: Director













SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT


Name of Lender:


ING Bank N.V., Dublin Branch
 
 
by
 
 
 
/s/ Barry Fehily
 
Name: Barry Fehily
 
Title: Managing Director







For any Lender requiring a second signature line:




 
by
 
 
 
/s/ Sean Hassett
 
Name: Sean Hassett
 
Title: Director











SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT






Santander Bank, N.A.
 
 
by
 
 
 
/s/ Sergio Lew
 
Name: Sergio Lew
 
Title: Managing Director







 
by
 
 
 
/s/ Andrew Weinberg
 
Name: Andrew Weinberg
 
Title: Managing Director







SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Standard Chartered Bank
 
 
by
 
 
 
/s/ Daniel Mattern
 
Name: Daniel Mattern
 
Title: Associate Director 
   Standard Chartered Bank











SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Bayerische Landesbank, New York Branch
 
 
by
 
 
 
/s/ Rolf Siebert
 
Name: Rolf Siebert
 
Title: Executive Director







 
by
 
 
 
/s/ Gina Sandella
 
Name: Gina Sandella
 
Title: Vice President













SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Commerzbank AG, New York Branch
 
 
 
 
 
by
/s/ Paelo de Alessandrini
 
Name: Paelo de Alessandrini
 
Title: Managing Director







 
by
/s/ Jenny Shum
 
Name: Jenny Shum
 
Title: Vice President













SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Fifth Third Bank
 
 
 
 
 
by
/s/ Suzanne Rode
 
Name: Suzanne Rode
 
Title: Managing Director







For any Lender requiring a second signature line:




 
by
 
 
Name:
 
Title:













SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Intesa Sanpaolo S.p.A., New York Branch
 
 
 
 
 
by
/s/ Manuela Insana
 
Name: Manuela Insana
 
Title: VP & Relationship Manager







 
by
/s/ Francesco Di Mario
 
Name: Francesco Di Mario
 
Title: FVP & Head of Credit













SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT


Name of Lender:


The Northern Trust Company
 
 
 
 
 
by
/s/ Molly Drennan
 
Name: Molly Drennan
 
Title: Senior Vice President











SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT


Name of Lender:


SVENSKA HANDELSBANKEN AB (Publ)
 
 
 
 
 
by
/s/ Steve Cox
 
Name: Steve Cox
 
Title: Senior Vice President







For any Lender requiring a second signature line:




 
by
/s/ Paul Highmore
 
Name: Paul Highmore
 
Title: Vice President













SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


UniCredit Bank AG, New York Branch
 
 
 
 
 
by
/s/ Douglas Riahi
 
Name: Douglas Riahi
 
Title: Managing Director







 
by
/s/ Betsy Briggs
 
Name: Betsy Briggs
 
Title: Associate Director













SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT


Name of Lender:


Westpac Banking Corporation
 
 
 
 
 
by
/s/ Su-Lin Watson
 
Name: Su-Lin Watson
 
Title: Director











SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

